


Exhibit 10(e)

 

A & G/SLATER ROAD, INC.

 

OFFICE LEASE

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

FD.LEASES.HIGHWAY INFORMATION SYSTEMS.200 SLATER RD.

 

1

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS

 

Section 1:

 

Basic Definitions and Provisions

 

a.

Premises

 

b.

Term

 

c.

Permitted Use

 

d.

Occupancy Limitation

 

e.

Base Rent

 

f.

Rent Payment Address

 

g.

Security Deposit

 

h.

Business Hours

 

i.

Electrical Service

 

j.

After Hours HVAC Rate

 

k.

Parking

 

l.

Notice Addresses

 

m.

Brokers

Section 2.

 

Leased Premises

 

a.

Premises

 

b.

Rentable Square Foot Determination

 

c.

Common Areas

Section 3:

 

Term

 

a.

Commencement and Expiration Dates

 

b.

Adjustments to Commencement Date

 

c.

Termination by Tenant for Failure to Deliver Possession

 

d.

Delivery of Possession

 

e.

Adjustment of Expiration Date

 

f.

Right to Occupy

 

g.

Commencement Agreement

Section 4:

 

Use

 

a.

Permitted Use

 

b.

Prohibited Uses

 

c.

Prohibited Equipment in Premises

Section 5:

 

Rent

 

a.

Payment Obligations

 

b.

Base Rent

 

c.

Additional Rent

Section 6:

 

Security Deposit

 

a.

Amount of Deposit

 

b.

Application of Deposit

 

c.

Refund of Deposit

Section 7:

 

Services by Landlord

 

a.

Base Services

 

b.

Landlord’s Maintenance

 

c.

No Abatement

 

d.

Tenant’s Obligation to Report Defects

 

e.

Limitation on Landlord’s Liability

Section 8:

 

Tenant’s Acceptance and Maintenance of Premises

 

a.

Acceptance of Premises

 

b.

Move-in Obligations

 

c.

Tenant’s Maintenance

 

d.

Alterations to Premises

 

e.

Restoration of Premises

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

1

--------------------------------------------------------------------------------


 

 

f.

Landlord’s Performance of Tenant’s Obligations

 

g.

Construction Liens

 

h.

Communications Compliance

 

i.

Mold

Section 9:

 

Property of Tenant

 

a.

Property Taxes

 

b.

Removal

Section 10:

 

Signs

Section 11:

 

Access to Premises

 

a.

Tenant’s Access

 

b.

Landlord’s Access

 

c.

Emergency Access

Section 12:

 

Tenant’s Compliance

 

a.

Laws

 

b.

Rules and Regulations

Section 13:

 

ADA Compliance

 

a.

Tenant’s Compliance

 

b.

Landlord’s Compliance

 

c.

ADA Notices

Section 14:

 

Insurance Requirements

 

a.

Tenant’s Liability Insurance

 

b.

Tenant’s Property Insurance

 

c.

Certificates of Insurance

 

d.

Insurance Policy Requirements

 

e.

Landlord’s Property Insurance

 

f.

Mutual Waiver of Subrogation

Section 15:

 

Indemnity

 

a.

Indemnity

 

b.

Defense Obligation

Section 16:

 

Quiet Enjoyment

Section 17:

 

Subordination; Attornment; Non-Disturbance; and Estoppel Certificate

 

a.

Subordination and Attornment

 

b.

Non-Disturbance

 

c.

Estoppel Certificates

Section 18:

 

Assignment — Sublease

 

a.

Landlord Consent

 

b.

Definition of Assignment

 

c.

Permitted Assignments/Subleases

 

d.

Notice to Landlord

 

e.

Prohibited Assignments/Sublease

 

f.

Limitation on Rights of Assignee/Sublessee

 

g.

Tenant Not Released

 

h.

Landlord’s Right to Collect Sublease Rents Upon Tenant Default

 

i.

Excess Rents

 

j.

Landlord’s Fees

 

k.

Unauthorized Assignment or Sublease

Section 19:

 

Damages to Premises

 

a.

Landlord’s Restoration Obligations

 

b.

Termination of Lease by Landlord

 

c.

Termination of Lease by Tenant

 

d.

Tenant’s Restoration Obligations

 

e.

Rent Abatement

 

f.

Waiver of Claims

Section 20:

 

Eminent Domain

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

2

--------------------------------------------------------------------------------


 

 

a.

Effect on Lease

 

b.

Right to Condemnation Award

Section 21:

 

Environmental Compliance

 

a.

Environmental Laws

 

b.

Tenant’s Responsibility

 

c.

Tenant’s Liability

 

d.

Limitation on Tenant’s Liability

 

e.

Inspections by Landlord

 

f.

Landlord’s Liability

 

g.

Property

 

h.

Tenant’s Liability after Termination of Lease

Section 22:

 

Default

 

a.

Tenant’s Default

 

b.

Landlord’s Remedies

 

c.

Attorneys Fees

 

d.

No Accord and Satisfaction

 

e.

No Reinstatement

 

f.

Summary Ejectment

Section 23:

 

Multiple Defaults

 

a.

Loss of Option Rights

 

b.

Increased Security Deposit

 

c.

Effect on Notice Rights and Cure Periods

Section 24:

 

Bankruptcy

 

a.

Trustee’s Rights

 

b.

Adequate Assurance

 

c.

Assumption of Lease Obligations

Section 25:

 

Notices

 

a.

Addresses

 

b.

Form; Delivery; Receipt

 

c.

Address Changes

 

d.

Notice by Legal Counsel

Section 26:

 

Holding Over

Section 27:

 

Right to Relocate

 

a.

Substitute Premises

 

b.

Notice

 

c.

Upfit of Substitute Premises

 

d.

Relocation Costs

 

e.

Lease Terms

 

f.

Limitation on Landlord’s Liability

Section 28:

 

Right of First Offer

Section 29:

 

Right to Renew

Section 30:

 

Termination Option

Section 31:

 

Broker Commissions

 

a.

Brokers

 

b.

Landlord’s Obligation

 

c.

Indemnity

Section 32:

 

Miscellaneous

 

a.

No Agency

 

b.

Force Majeure

 

c.

Building Standard Improvements

 

d.

Limitation on Damages

 

e.

Satisfaction of Judgments Against Landlord

 

f.

Interest

 

g.

Legal Costs

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

3

--------------------------------------------------------------------------------


 

 

h.

Sale of Premises or Building

 

i.

Time of the Essence

 

j.

Transfer of Security Deposit

 

k.

Tender of Premises

 

l.

Tenant’s Financial Statements

 

m.

Recordation

 

n.

Severability

 

o.

Binding Effect

 

p.

Entire Agreement

 

q.

Good Standing

 

r.

Terminology

 

s.

Headings

 

t.

Choice of Law

 

u.

Effective Date

 

v.

Landlord’s Lien

 

w.

Joint and Several

 

x.

No Construction Against Preparer

Section 33:

 

Special Conditions

Section 34:

 

Addenda and Exhibits

 

a.

Lease Addendum Number One — Landlord’s Work

 

b.

Lease Addendum Number Two — Operating Expense Pass Throughs

 

c.

Exhibit A — Premises

 

d.

Exhibit B — Rules and Regulations

 

e.

Exhibit C — Commencement Agreement

 

f.

Exhibit D — Insurance Certificate

 

g.

Exhibit E — Liens and Encumbrances

 

h.

Exhibit F — Temporary Space and Additional Landlord’s Work

 

i.

Exhibit G — Parapet Sign

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

4

--------------------------------------------------------------------------------


 

State of North Carolina:

County of Wake:

 

OFFICE LEASE

 

THIS LEASE (“Lease”), made this 31st day of July, 2009, by and between A &
G/Slater Road, Inc., a North Carolina corporation (“Landlord”) and Quixote
Transportation Technologies, Inc., a Delaware corporation (“Tenant”), provides
as follows:

 

1.                              BASIC DEFINITIONS AND PROVISIONS. The following
basic definitions and provisions apply to this Lease:

 

a.

Premises.

 

 

 

 

Rentable Square Feet:

10,000

 

 

Usable Square Feet:

9,091

 

 

Core Area Factor (R/U ratio)

1.10

 

 

Suite:

200

 

 

Building:

Slater Road Office Building

 

 

Street Address:

2880 Slater Road

 

 

City/County:

Morrisville/Wake

 

 

State/Zip Code:

North Carolina/ 27560

 

 

 

 

b.

Term.

Number of Months:

67

 

 

Commencement Date:

December 1, 2009

 

 

Expiration Date:

June 30, 2015, as the same may be shortened or extended as herein provided

 

 

 

 

c.

Permitted Use.

General office, including an electronic equipment laboratory not to exceed 400
square feet and located as shown on the attached Exhibit “F” and containing work
benches, one to two soldering stations, computers, special electrical and radio
testing frequency equipment for the sole purpose of building circuit board
prototypes, in conjunction with Tenant’s business of transportation management
and any other lawful office use consented to by Landlord, such consent not to be
unreasonably withheld, delayed or conditioned

 

 

 

d.

Occupancy Limitation.

No more than four persons per one thousand (1,000) rentable square feet.

 

e.                                      Base Rent. The minimum base rent for the
Term is $760,241.92, payable in monthly installments on the 1st day of each
month in accordance with the following Base Rent Schedule:

 

TERM

 

RATE

 

MONTHLY
RENT

 

CUMULATIVE RENT

 

12/1/09-2/28/10

 

 

 

 

 

 

Rent Abated

 

 

3/1/10-11/30/10

 

$

14.50

 

$

12,083.34

 

 

$108,750.06

 

 

12/1/10-12/31/10

 

 

 

 

 

 

Rent Abated

 

 

1/1/11-11/30/11

 

$

14.50

 

$

12,083.34

 

 

$132,916.74

 

 

12/1/11-12/31/11

 

 

 

 

 

 

Rent Abated

 

 

1/1/12-11/30/12

 

$

14.94

 

$

12,450.00

 

 

$136,950.00

 

 

12/1/12-12/31/12

 

 

 

 

 

 

Rent Abated

 

 

1/1/13-11/30/13

 

$

15.39

 

$

12,825.00

 

 

$141,075.00

 

 

12/1/13-12/31/13

 

 

 

 

 

 

Rent Abated

 

 

1/1/14-11/30/14

 

$

15.85

 

$

13,208.34

 

 

$145,291.74

 

 

12/1/14-6/30/15

 

$

16.33

 

$

13,608.34

 

 

$95,258.38

 

 

 

 

 

 

BASE RENT:  $760,241.92

 

 

 

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

1

--------------------------------------------------------------------------------


 

If Tenant is in default of this Lease after any applicable notice and cure
period, then in addition to all other rights and remedies of Landlord contained
herein, all abated rent shall immediately become due and payable in full by
Tenant to Landlord, including without limitation abated rent for any period both
before and after the date of such default.  If, during the period that Base Rent
is to be abated as provided in this Section 1e, Base Rent is abated, in whole or
in part, pursuant to any other provisions of this Lease, then such period of
time shall be extended to the extent that such Base Rent are otherwise so
abated.

 

f.

Rent Payment Address.

A & G/Slater Road, Inc.

 

 

 

c/o Atlantic Investment Management, LLC

 

 

 

4104 Atlantic Avenue, Suite 140

 

 

 

Raleigh, North Carolina 27604

 

 

 

Attn: Rental Business Manager

 

 

 

Facsimile #: 919/876-2448

 

 

 

 

g.

Security Deposit.

$12,083.34

 

 

 

 

h.

Business Hours.

8:00 A.M. to 6:00 P.M. Monday through Friday (excluding National and State
Holidays).

 

 

 

 

i.

Electrical Service.

Electrical circuits for convenience outlets as exist in the Premises on the
Commencement Date.

 

 

 

 

j.

After Hours HVAC Rate.

$18.00 per hour, per zone, with a minimum of two (2) hours per occurrence.

 

 

 

k.

Parking.

Not less than four unreserved spaces per 1000 rentable square feet of the
Premises.  In addition, Landlord will provide four reserved parking spaces for
Tenant’s sole use at a mutually agreeable location.  Landlord will not bear any
additional responsibility or liability due to Tenant’s sole use of the spaces.

 

 

 

l.

Notice Addresses.

 

 

 

 

 

 

LANDLORD:

A & G/Slater Road, Inc.

 

 

 

c/o Atlantic Investment Management, LLC

 

 

 

4104 Atlantic Avenue, Suite 140

 

 

 

Raleigh, North Carolina 27604

 

 

 

Attn: Rental Business Manager

 

 

 

Facsimile #: 919/876-2448

 

 

 

 

 

 

TENANT:

Prior to Commencement Date:

 

 

 

 

 

 

 

Quixote Transportation Technologies, Inc.

 

 

 

4021 Stirrup Creek Drive

 

 

 

Suite 100

 

 

 

Durham, North Carolina 27703

 

 

Attn:  Mike Corbett

 

 

 

 

 

From and after Commencement Date:

 

 

 

 

 

Quixote Transportation Technologies, Inc.

 

 

2880 Slater Road, Suite 200

 

 

Morrisville, NC 27560

 

 

Attn:  Mike Corbett

 

 

 

m.

Brokers.

Ryan Lawrence

 

 

Jones Lang LaSalle — Carolinas, LLC

 

 

Fred Dickens

 

 

Coldwell Banker Trademark Commercial

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

2

--------------------------------------------------------------------------------


 

2.                                LEASED PREMISES.

 

a.                                      Premises. Subject to the terms and
conditions of this Lease, Landlord leases to Tenant and Tenant leases from
Landlord the Premises identified in Section 1a and as more particularly shown on
Exhibit A, attached hereto.  The foregoing notwithstanding, so long as this
Lease remains in full force and effect and Tenant is not in default hereunder
beyond any applicable notice and cure period, until another bona fide
third-party tenant leases the corner suite as shown on Exhibit A and the space
is needed by Landlord in preparation therefor, and upon at least ten (10) days
prior notice to Tenant and the Landlord constructing the walls to create the two
additional offices shown on Exhibit F as provided below, the Premises shall
include the two offices within such space as set forth in Exhibit F (the
“Temporary Offices”) together with ingress and egress rights thereto.  Tenant
shall not be obligated to pay any Base Rent or Additional Rent for such
additional space, but all other obligations, provisions, covenants, insurance
requirements and indemnities set forth herein shall apply to such Temporary
Offices as if such were part of the Premises, but such Temporary Offices shall
not be included in any memorandum of lease recorded in connection with this
Lease.  Upon the Temporary Offices no longer being available to Tenant based on
Landlord leasing such additional space, and Landlord needing such space in
preparation therefor, and upon at least ten (10) days prior notice to Tenant,
Landlord, at its cost and expense, shall, prior to Tenant being obligated to
vacate the same, construct the walls to create the two additional offices shown
on Exhibit F.

 

b.                                     Rentable Square Foot Determination. The
parties acknowledge that all square foot measurements are approximate and agree
that the square footage figures in Section 1a shall be conclusive for all
purposes with respect to this Lease, provided that, anything to the contrary
contained in this Lease notwithstanding, if Landlord adds to the rentable square
footage of the Building at any time, then Tenant’s Proportionate Share shall be
proportionately reduced, using the same method of calculating rentable square
footage as was used to determine the rentable square footage of the Building and
Premises initially.

 

c.                                       Common Areas. Tenant shall have
non-exclusive access to the common areas of the Building. The common areas
generally include space that is not included in portions of the Building set
aside for leasing to tenants or reserved for Landlord’s exclusive use, including
entrances, hallways, lobbies, elevators, restrooms, walkways, parking areas and
plazas (“Common Areas”). Landlord has the exclusive right, to be exercised
reasonably, to (i) designate the Common Areas, (ii) change the designation of
any Common Area and otherwise modify the Common Areas, and (iii) permit special
use of the Common Areas, including temporary exclusive use for special
occasions. Tenant shall not interfere with the rights of others to use the
Common Areas.  All use of the Common Areas shall be subject to any rules and
regulations promulgated by Landlord attached hereto as Exhibit B or any
additional reasonable rules and regulations of which Tenant has reasonable
advance notice and which are not contrary to the express terms of this Lease and
uniformly applicable to all tenants in the Building.

 

3.                              TERM.

 

a. Commencement and Expiration Dates. The Lease Term commences on the
Commencement Date and expires on the Expiration Date, as set forth in
Section 1b.

 

b. Adjustments to Commencement Date. The Commencement Date shall be adjusted as
follows:

 

i.                                If Tenant requests possession of the Premises
or a portion thereof prior to the Commencement Date, and Landlord consents,
which consent shall not be unreasonably withheld, delayed or conditioned, the
Commencement Date shall be the date of possession.  All Rent and other
obligations under this Lease shall begin on the date of possession
(proportionately, if only a portion of the Premises is occupied by Tenant), but
the Expiration Date shall remain the same; provided that if Tenant is only
occupying a portion of the Premises as of the date that otherwise would be the
Commencement Date but for the earlier partial possession, then full Rent and
other obligations under this Lease shall commence on the date that otherwise
would have been the Commencement Date but for the earlier partial possession.

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

3

--------------------------------------------------------------------------------


 

ii.                             If Landlord, for any reason, cannot deliver
possession of the Premises to Tenant on the Commencement Date, then the
Commencement Date, Expiration Date, and all other dates that may be affected by
their change (including without limitation the dates set forth in
Section 1(e) above), shall be revised to conform to the date of Landlord’s
delivery of possession of the Premises to Tenant and delayed by the same number
of days that the Commencement Date is delayed. Any such delay shall not relieve
Tenant of its obligations under this Lease, and neither Landlord nor Landlord’s
agents shall be liable to Tenant for any loss or damage resulting from the delay
in delivery of possession.

 

c.  Termination by Tenant for Failure to Deliver Possession. In the event
Landlord is unable to deliver possession of the Premises within ninety (90) days
after the original Commencement Date set forth in the first sentence of this
Section 3 (excluding any delays resulting from force majeure (not to exceed
thirty (30) additional days) or caused by Tenant “Excused Delays”), then Tenant
may terminate this Lease by giving notice to Landlord within one hundred twenty
(120) days of the original Commencement Date (excluding any delays resulting
from force majeure (not to exceed thirty (30) additional days) and Excused
Delays); provided that if Landlord tenders possession of the Premises to Tenant
prior to Tenant exercising such termination right, such termination right shall
be deemed waived and of no further force or effect.

 

d.  Delivery of Possession. Unless otherwise specified in the Workletter
attached as Lease Addendum Number One, “delivery of possession” of the Premises
shall mean the earlier of: (i) the date Landlord has the Premises ready for
occupancy by Tenant as evidenced by a permanent or temporary Certificate of
Occupancy issued by proper governmental authority with all of the work in the
Workletter substantially completed and in broom clean condition and otherwise in
the same condition as of the date hereof, ordinary wear and tear excepted, free
of other occupants, or (ii) the date Landlord could have had the Premises ready
had there been no Excused Delays.

 

e.  Adjustment of Expiration Date. If the Expiration Date does not occur on the
last day of a calendar month, then Landlord, at its option, may extend the Term
by the number of days necessary to cause the Expiration Date to occur on the
last day of the last calendar month of the Term provided that Landlord notifies
Tenant of such election within thirty (30) days after the Commencement Date. 
Tenant shall pay Base Rent and Additional Rent for such additional days at the
same rate payable for the portion of the last calendar month immediately
preceding such extension.

 

f. Right to Occupy. Tenant shall not occupy the Premises until Tenant has
complied with all of the following requirements to the extent applicable under
the terms of this Lease: (i) delivery of all certificates of insurance,
(ii) payment of Security Deposit, (iii) execution and delivery of any required
Guaranty of Lease, and (iv) if Tenant is an entity, receipt of a good standing
certificate from the State where it was organized and a certificate of authority
to do business in the State in which the Premises are located (if different).
Tenant’s failure to comply with these (or any other of Tenant’s conditions
precedent to occupancy under the terms of this Lease) shall not delay the
Commencement Date.

 

g.  Commencement Agreement. The Commencement Date, Term, and Expiration Date may
be set forth in a Commencement Agreement similar to Exhibit C, attached hereto,
to be prepared by Landlord and executed by the parties.

 

4.                              USE.

 

a.                                      Permitted Use. The Premises may be used
only for general office purposes, including an electronic equipment laboratory
not to exceed 400 square feet and located as shown on the attached Exhibit “F”
and containing work benches, one to two soldering stations, computers, special
electrical and radio testing frequency equipment for the sole purpose of
building circuit board prototypes, in conjunction with Tenant’s business of
transportation management, and otherwise in connection with Tenant’s Permitted
Use as defined in Section 1c and in accordance with the Occupancy Limitation as
set forth in Section 1d.

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

4

--------------------------------------------------------------------------------


 

b.                                     Prohibited Uses. Tenant shall not use the
Premises:

 

i.                                In violation of any restrictive covenants
which apply to the Premises as identified on Exhibit E attached hereto and made
a part hereof, and future restrictions upon reasonable advance notice to Tenant
provided the same do not unreasonably interfere with the use and enjoyment of
the Premises and Common Areas by Tenant for its Permitted Use (“Restrictive
Covenants”).

 

ii.                             In any manner that constitutes a nuisance or
trespass;

 

iii.                          In any manner other than normal office usage which
increases any insurance premiums, or makes such insurance unavailable to
Landlord on the Building; provided that, in the event of an increase in
Landlord’s insurance premiums which results from Tenant’s use of the Premises
other than normal office usage, Landlord may elect to permit the use and charge
Tenant for the increase in premiums, and Tenant’s failure to pay Landlord,
within five (5) business days after demand, the amount of such increase shall be
an event of default;

 

iv.                         In any manner that creates unusual demands for
electricity, heating or air conditioning, unless consented to by Landlord, which
consent shall not be unreasonably withheld, delayed or conditioned; or

 

v.                            For any purpose except the Permitted Use, unless
consented to by Landlord in writing.

 

c.                                      Prohibited Equipment in Premises. Tenant
shall not install any equipment in the Premises that places unusual demands on
the electrical, heating or air conditioning systems (“High Demand Equipment”)
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned.  No such consent will be given if
Landlord determines, in its reasonable opinion, that such equipment may not be
safely used in the Premises or that electrical service is not adequate to
support the equipment. Landlord’s consent may be conditioned, without
limitation, upon separate metering of the High Demand Equipment and Tenant’s
payment of all engineering, equipment, installation, maintenance, removal and
restoration costs and utility charges associated with the High Demand Equipment
and the separate meter. If High Demand Equipment used in the Premises by Tenant
affect the temperature otherwise maintained by the heating and air conditioning
system, Landlord shall have the right to install supplemental air conditioning
units in the Premises with the cost of engineering, installation, operation and
maintenance of the units to be paid by Tenant, provided reasonable advance
notice is given to Tenant and Tenant fails to cure the same within such time
period prior to Landlord’s incurring any such expenses. All costs and expenses
relating to High Demand Equipment and Landlord’s administrative costs (such as
reading meters and calculating invoices) shall be Additional Rent, payable by
Tenant within five (5) business days after demand.  If Tenant installs a
supplemental HVAC unit in its Premises, the supplemental HVAC unit will be
considered High Demand Equipment, be separately metered with metered charges
being paid by Tenant, and both the meter and unit shall be maintained by Tenant.

 

5.                              RENT.

 

a.                                      Payment Obligations.  Tenant shall pay
Base Rent and Additional Rent (collectively, “Rent”) on or before the first day
of each calendar month during the Term, as follows:

 

i.                              Rent payments shall be sent to the Rent Payment
Address set forth in Section 1f.

 

ii.                           Rent shall be paid without previous demand or
notice and without set off or deduction except to the extent otherwise herein
provided. Tenant’s obligation to pay Rent under this Lease is completely
separate and independent from any of Landlord’s obligations under this Lease
except to the extent otherwise provided herein.

 

iii.                        If the Term commences on a day other than the first
day of a calendar month, then Rent for such month shall be (i) prorated for the
period between the Commencement Date and the last day of the month in which the

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

5

--------------------------------------------------------------------------------

 

Commencement Date falls, and (ii) due and payable on the Commencement Date.  A
similar proration shall be made if the Term expires or is terminated prior to
the end of a calendar month.

 

iv.                       If Rent is not received within five (5) days after the
due date (not including any accelerated Rent due to a default by Tenant
hereunder), Landlord shall be entitled to an overdue payment charge in the
amount of five percent (5%) of the Rent due.  In addition, if Rent is not
received within fifteen (15) days after the due date (not including any
accelerated Rent due to a default by Tenant hereunder), Landlord shall be
entitled to an overdue payment charge in the amount of an additional fifteen
percent (15%) of the Rent due.

 

v.                          If Landlord presents Tenant’s check to any bank and
Tenant has insufficient funds to pay for such check, then Landlord shall be
entitled to the maximum lawful bad check fee or five percent (5%) of the amount
of such check, whichever amount is less.

 

b.                                     Base Rent.  Tenant shall pay Base Rent as
set forth in Section 1e.

 

c.                                      Additional Rent.  In addition to Base
Rent, Tenant shall pay as rent all sums and charges due and payable by Tenant
under this Lease (“Additional Rent”), including, but not limited to, the
following:

 

i.                             Tenant’s Proportionate Share of the increase in
Landlord’s Operating Expenses over the Base Year as set forth in Lease Addendum
Number Two;

 

ii.                          Any sales or use tax imposed on rents collected by
Landlord or any tax on rents in lieu of ad valorem taxes on the Building, even
though laws imposing such taxes attempt to require Landlord to pay the same; and

 

iii.                       Any construction supervision fees in connection with
the construction of Tenant Improvements or alterations to the Premises as
provided in Section 8(d) provided that no such fees will be charged for any work
being performed by Landlord under the Workletter.

 

6.                             SECURITY DEPOSIT.

 

a.                                      Amount of Deposit. Tenant shall deposit
with Landlord a Security Deposit in the amount set forth in Section 1g, which
sum Landlord shall retain as security for the performance by Tenant of each of
its obligations hereunder.  The Security Deposit shall not bear interest.

 

b.                                     Application of Deposit. If Tenant at any
time fails to perform any of its obligations under this Lease, including its
Rent or other payment obligations, its restoration obligations, or its insurance
and indemnity obligations, and such failure continue uncured beyond any
applicable cure periods then Landlord may, at its option, apply the Security
Deposit (or any portion) to cure Tenant’s default or to pay for damages caused
by Tenant’s default. If the Lease has been terminated, then Landlord may apply
the Security Deposit (or any portion) against the damages incurred as a
consequence of Tenant’s breach. The application of the Security Deposit shall
not limit Landlord’s remedies for default under the terms of this Lease. If
Landlord depletes the Security Deposit, in whole or in part, prior to the
Expiration Date or any termination of this Lease, then Tenant shall restore
immediately the amount so used by Landlord.  Landlord shall promptly provide an
itemized statement to Tenant for any use of the Security Deposit.

 

c.                                      Refund of Deposit. Unless Landlord uses
the Security Deposit to cure a default of Tenant, to pay damages for Tenant’s
breach of the Lease, or to restore the Premises to the condition to which Tenant
is required to leave the Premises upon the expiration or any termination of the
Lease, all as permitted by this Lease, then Landlord shall, within thirty (30)
days after the Expiration Date or any termination of this Lease, refund to
Tenant any funds remaining in the Security Deposit. Tenant may not credit the
Security Deposit against any month’s Rent.

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

6

--------------------------------------------------------------------------------


 

7.                             SERVICES BY LANDLORD.

 

a.                                      Base Services. Provided that Tenant is
not then in default, Landlord shall cause to be furnished to the Building, or as
applicable, the Premises, in common with other tenants the following services:

 

i.                             Water for drinking, lavatory and toilet purposes.

 

ii.                          Electricity for the building standard fluorescent
lighting and for the operation of general office machines, such as electric
typewriters, desk top computers, dictating equipment, adding machines and
calculators, and general service non-production type office copy machines;
provided that Landlord shall have no obligation to provide more than the amount
of power for convenience outlets and the number of electrical circuits as set
forth in Section 1i.

 

iii.                      Operatorless elevator service.

 

iv.                      Building standard fluorescent lighting composed of 2’ x
4’ fixtures;  Tenant shall service, replace and maintain at its own expense any
incandescent fixtures, table lamps, or lighting other than the building standard
fluorescent light, and any dimmers or lighting controls other than controls for
the building standard fluorescent lighting.

 

v.                          Heating and air conditioning for the reasonably
comfortable use and occupancy of the Premises during Business Hours as set forth
in Section 1h (sometimes herein referred to as “business hours”).

 

vi.                       After Business Hours, weekend and holiday heating and
air conditioning at the After Hours HVAC rate set forth in Section 1j, with such
charges subject to commercially reasonable annual increases as determined by
Landlord.

 

vii.                    Janitorial services five (5) days a week (excluding
National and State holidays) after Business Hours.

 

viii.                A reasonable pro-rata share of the unreserved parking
spaces of the Building, equal to the Parking specified in Section 1k, for use by
Tenant’s employees and visitors in common with the other tenants and their
employees and visitors. In addition, Tenant shall have four (4) reserved parking
spaces of the Building as provided in Section 1k; provided that Tenant hereby
waives and releases Landlord from any liability arising in connection with the
use of such reserved parking spaces by Tenant, its employees, officers,
principals, agents, contractors or invitees, except for liability arising from
the gross negligence or willful misconduct of Landlord; provided further that
Tenant hereby indemnifies Landlord for any loss, cost, claim, suit or expense
(including reasonable attorneys’ fees) relating to the use of the reserved
parking spaces by Tenant, its employees, officers, principals, agents,
contractors or invitees, except for liability arising from the gross negligence
or willful misconduct of Landlord.

 

Notwithstanding the foregoing, Landlord shall not be liable to Tenant for any
disruption in utilities unless such disruption is caused by Landlord’s or its
agents, employees and contractor’s gross negligence or willful misconduct.  In
the event of such an interruption (and except as set forth in the immediately
preceding sentence), Landlord’s sole obligation shall be to exercise
commercially reasonable efforts to cause the utility to once again be provided
by the applicable utility provider.

 

b.                                      Landlord’s Maintenance. Landlord shall
maintain and shall make all repairs and replacements reasonably necessary to the
Building (including Building fixtures and equipment), Common Areas and Building
Standard Improvements in the Premises, except for repairs and replacements that
Tenant must make under Section 8. The foregoing notwithstanding, Landlord’s
maintenance, repair and replacement obligations shall, without limitation,
include the roof, foundation, exterior walls, interior structural walls, all
structural components, and all Building systems, such as mechanical, electrical,
HVAC, and plumbing. Repairs or replacements shall be made within a reasonable
time (depending on the nature of the repair or replacement needed) after
receiving notice from Tenant or Landlord having actual knowledge of the need for
a repair or replacement.  Landlord shall maintain, repair and operate the
Building and Common Areas in a manner as similar properties in the area are
maintained, repaired and operated.

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

7

--------------------------------------------------------------------------------


 

c.                                       No Abatement. There shall be no
abatement or reduction of Rent by reason of any of the foregoing services not
being continuously provided to Tenant.  The foregoing notwithstanding, (a) if
any such service is not continuously provided as a result of the negligence or
intentional misconduct of Landlord or its agents, employees or contractors such
that the Premises are untenantable in whole or in part for more than five
(5) consecutive business days, then Tenant shall notify Landlord in writing that
Tenant intends to abate rent, and (b) if such utilities or services have not
been restored within five (5) days of Landlord’s receipt of Tenant’s notice,
without regard to Section 22(g) below, then Rent shall abate proportionately on
a per diem basis for each day during which the Premises are so untenantable and,
if such discontinuance is material and continues beyond seventy five (75) days,
without regard to the provisions of Section 22(g) below, Tenant shall be
entitled to terminate this Lease at any time thereafter upon notice to Landlord.
Landlord agrees to cooperate reasonably with Tenant to restore any such
discontinued service as soon as reasonably practicable.  Landlord shall have the
right to shut down the Building systems (including electricity and HVAC systems)
to the extent reasonably necessary for required maintenance and safety
inspections, and in cases of emergency; however, Landlord shall not allow such
shut downs to occur during Business Hours except in the case of an emergency or
extraordinary circumstances and for any shut down Landlord shall make reasonable
efforts to minimize the impact on Tenant’s use and enjoyment of the Premises and
Common Areas.

 

d.                                     Tenant’s Obligation to Report Defects.
Tenant shall report to Landlord promptly any defective condition in or about the
Premises known to Tenant and if such defect is not so reported and such failure
to promptly report results in other damage, Tenant shall be liable for same.

 

e.                                      Limitation on Landlord’s Liability.
Landlord shall not be liable to Tenant for any damage caused to Tenant and its
property due to the Building or any part or appurtenance thereof being
improperly constructed or being or becoming out of repair, or arising from the
leaking of gas, water, sewer or steam pipes, or from problems with electrical
service, unless such damage is a result of Landlord’s failure to repair in a
timely manner or take reasonable steps to have such items repaired in a timely
manner, after Landlord has written notice of such defects or necessary repairs
from Tenant, or otherwise due to the gross negligence or intentional misconduct
of Landlord or its agents, employees or contractors.

 

8.                             TENANT’S ACCEPTANCE AND MAINTENANCE OF PREMISES.

 

a.                                      Acceptance of Premises. Except as may be
specifically set forth in this Lease and subject to the terms of the attached
Workletter, if any, Tenant’s occupancy of the Premises is Tenant’s
representation to Landlord that (i) Tenant has examined and inspected the
Premises, (ii) finds the Premises to be as represented by Landlord and
satisfactory for Tenant’s intended use, and (iii) constitutes Tenant’s
acceptance of the Premises “as is”.  Landlord makes no representation or
warranty as to the condition of the Premises except as may be specifically set
forth in the Workletter or the remainder of this Lease.

 

b.                                     Move-In Obligations. Tenant shall
schedule its move-in with Atlantic Investment Management, LLC, or any other
property manager of which Landlord gives Tenant at least five (5) business days
advance notice (the Landlord’s “Property Manager”). Unless otherwise approved by
Landlord’s Property Manager, such approval not to be unreasonably withheld,
delayed or conditioned, move-in shall not take place during Business Hours.
During Tenant’s move-in, a representative of Tenant must be on-site with
Tenant’s moving company to insure proper treatment of the Building and the
Premises. Elevators, entrances, hallways and other Common Areas must remain in
use for the general public during business hours. Any specialized use of
elevators or other Common Areas must be reasonably coordinated with Landlord’s
Property Manager. Tenant must properly dispose of all packing material and
refuse in accordance with the Rules and Regulations.  Any damage or destruction
to the Building or the Premises due to moving by Tenant will be the sole
responsibility of Tenant.

 

c.                                      Tenant’s Maintenance. Tenant shall:
(i) keep the Premises and fixtures in the same order as when delivered to Tenant
or after any work which Tenant is not obligated to remove (subject to Tenant’s
right to remove the same) is completed, ordinary wear, loss or damage by fire or
other casualty, damage or loss from a taking or sale in lieu thereof, damage
resulting from the negligence or willful acts of Landlord or its employees,
contractors or agents and any other maintenance, repairs and replacements for
which Landlord is responsible or Tenant is excused under this Lease excepted;
(ii) make repairs and replacements to the

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

8

--------------------------------------------------------------------------------


 

Premises or Building needed because of Tenant’s or any officer, agent, employee,
contractor, servant, invitee or guest of Tenant’s misuse or negligence;
(iii) repair and replace Non-Standard Improvements, including any special
equipment or decorative treatments, installed by or at Tenant’s request that
serve the Premises (unless the Lease is ended because of casualty loss or
condemnation); and (iv) not commit waste.  Except to the extent otherwise
provided in this Lease, Tenant shall also be solely responsible for maintaining
the following items, if installed in the Premises: (i) ice machines; (ii) sump
pumps; (iii) refrigerators; (iv) dishwashers; (v) garbage disposals; (vi) coffee
machines and microwaves; (v) sinks and faucets; (vi) water filter and
purification systems; (vii) all kitchen drain lines; (viii) executive restrooms;
(ix) Simplex (or key pad) locks; (x) security access systems or alarm systems;
(xi) Tenant specific hot water heaters; and (xii) showers and spas.  Tenant
shall maintain these items in good working order except to the extent otherwise
provided in this Lease.

 

d.                                     Alterations to Premises. Tenant shall
make no structural or interior alterations to the Premises unless consented to
by Landlord, which consent shall not be unreasonably withheld, delayed or
conditioned; provided that Landlord shall be entitled to approve or disapprove
in its sole and absolute discretion any proposed alterations to the structure of
the Premises or Building, the exterior of the Premises or the mechanical,
electrical or plumbing systems of the Premises or Building. If Tenant requests
such alterations, then Tenant shall provide Landlord’s Property Manager with a
complete set of construction drawings. If Landlord consents to the alterations,
then the Property Manager shall determine the actual cost of the work to be done
(to include a construction supervision fee to be paid to Landlord in the amount
of 10% of the cost of the construction). Tenant may then either agree to pay
Landlord to have the work done or withdraw its request for alterations.  All
such alterations are subject to the prior written approval of Landlord, which
approval shall not be unreasonably withheld, delayed or conditioned; provided
that Landlord shall be entitled to approve or disapprove in its sole and
absolute discretion any proposed alterations to the structure of the Premises or
Building, the exterior of the Premises or the mechanical, electrical or plumbing
systems of the Premises or Building. Notwithstanding the foregoing, Landlord’s
consent shall not be required for alterations to painting and carpeting or other
interior, non-structural alterations that do not exceed $25,000 in value, so
long as the alterations do not affect the Building systems or decrease the value
of the Premises, Tenant uses contractors reasonably approved by Landlord, Tenant
provides Landlord with “as built” or working drawings for any material
modifications and Tenant notifies Landlord prior to making such alterations.

 

e.                                      Restoration of Premises. At the
expiration or earlier termination of this Lease, Tenant shall (i) deliver each
and every part of the Premises in the condition it is required to maintain the
same pursuant to Section 8(c) above, and (ii) restore the Premises at Tenant’s
sole expense to such condition. If Tenant has required or installed Non-Standard
Improvements, such improvements shall be removed as part of Tenant’s restoration
obligation. Landlord, however, may elect to require Tenant to leave any
Non-Standard Improvements in the Premises provided that Tenant is given at least
thirty (30) days prior written notice thereof prior to the expiration of the
Lease or, if the Lease, is terminated, as soon as reasonably possible, unless at
the time of such Non-Standard Improvements were installed, Landlord agreed in
writing that Tenant could remove such improvements. Tenant shall repair any
damage caused by its removal of any Non-Standard Improvements. “Non-Standard
Improvements” means such items installed by or for Tenant (not including any
work performed by Landlord under the Workletter) such as (i) High Demand
Equipment and separate meters, (ii) all wiring and cabling from the point of
origin to the termination point, (iii) raised floors for computer or
communications systems, (iv) telephone equipment, security systems, and UPS
systems, (v) equipment racks, (vi) alterations installed by or at the request of
Tenant after the Commencement Date, and (vii) any other improvements that are
not part of the Building Standard Improvements.

 

f.                                        Landlord’s Performance of Tenant’s
Obligations. If Tenant does not perform its maintenance or restoration
obligations in a timely manner, commencing the same within five (5) days after
receipt of notice from Landlord specifying the work needed, and thereafter
diligently and continuously pursuing the work until completion, then Landlord
shall have the right, but not the obligation, to perform such work. Any amounts
expended by Landlord on such maintenance or restoration shall be Additional Rent
to be paid by Tenant to Landlord within thirty (30) days after demand.

 

g.                                     Construction Liens. Tenant shall have no
power to do any act or make any contract that may create or be the foundation of
any lien, mortgage or other encumbrance upon the reversionary or other estate of
Landlord, or any interest of Landlord in the Premises.  NO CONSTRUCTION LIENS OR
OTHER LIENS FOR ANY LABOR, SERVICES OR MATERIALS

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

9

--------------------------------------------------------------------------------


 

FURNISHED TO THE PREMISES SHALL ATTACH TO OR AFFECT THE INTEREST OF LANDLORD IN
AND TO THE PREMISES OR THE BUILDING.  Tenant shall keep the Premises and the
Building free from any liens arising out of any work performed, materials
furnished, or obligations incurred by or on behalf of Tenant. Should any lien or
claim of lien be filed against the Premises or the Building by reason of any act
or omission of Tenant or any of Tenant’s agents, employees, contractors or
representatives, then Tenant shall cause the same to be canceled and discharged
of record by bond or otherwise within ten (10) days after Tenant receives notice
of the filing thereof.  Should Tenant fail to discharge the lien within such ten
(10) day period, then Landlord may discharge the lien.  The amount paid by
Landlord to discharge the lien (whether directly or by bond), plus all
administrative and legal costs incurred by Landlord, shall be Additional Rent
payable on demand.  The remedies provided herein shall be in addition to all
other remedies available to Landlord under this Lease or otherwise.

 

h.                                     Communications Compliance. Tenant
acknowledges and agrees that any and all telephone and telecommunication
services desired by Tenant shall be ordered and utilized at the sole expense of
Tenant.  Unless Landlord requests otherwise or consents in writing, which 
consent shall not be unreasonably withheld, delayed or conditioned, all of
Tenant’s telecommunications equipment shall be located and remain solely in the
Premises.  Landlord shall not have any responsibility for the maintenance of
Tenant’s telecommunications equipment, including wiring; nor for any wiring or
other infrastructure to which Tenant’s telecommunications equipment may be
connected except to the extent arising from Landlord’s or its agents’,
employees’, or contractors’ negligence or intentional misconduct.  Tenant agrees
that, to the extent any telecommunications service is interrupted, curtailed or
discontinued, Landlord shall have no obligation or liability with respect
thereto except to the extent arising from Landlord’s or its agents’, employees’,
or contractors’ negligence or intentional misconduct.  Landlord shall have the
right, upon reasonable prior oral or written notice to Tenant, to interrupt or
turn off telecommunications facilities to the extent reasonably necessary in the
event of emergency or as necessary in connection with repairs to the Building or
installation of telecommunications equipment for other tenants of the Building,
provided that Landlord shall make reasonable efforts to minimize the impact on
Tenant’s use and enjoyment of the Premises and Common Areas.  In the event that
Tenant wishes at any time to utilize the services of a telephone or
telecommunications provider whose equipment is not then servicing the Building,
the provider shall not be permitted to install its lines or other equipment
within the Building without first securing the prior written approval of
Landlord, which approval shall not be unreasonably withheld, delayed or
conditioned.  Landlord’s approval may be conditioned in such a manner to as to
reasonably protect Landlord’s financial interests, the interest of the Building,
and the other tenants therein.  The refusal of Landlord to grant its approval to
any prospective telecommunications provider shall not be deemed a default or
breach by Landlord of its obligation under this Lease if reasonable.  The
provision of this paragraph may be enforced solely by Tenant and Landlord, are
not for the benefit of any other party, and specifically but without limitation,
no telephone or telecommunications provider shall be deemed a third party
beneficiary of this Lease.  Tenant shall not utilize any wireless communications
equipment (other than usual and customary cellular telephones and wireless
modems), including antennae and satellite receiver dishes, within the Premises
or the Building, without Landlord’s prior written consent, which consent shall
not be unreasonably withheld, delayed or conditioned.  Landlord’s consent may be
conditioned in such a manner so as to reasonably protect Landlord’s financial
interests, the interests of the Building, and the other tenants therein.  At
Landlord’s option, Tenant may be required to remove any and all
telecommunications equipment (including wireless equipment) installed in the
Premises or elsewhere in or on the Building by or on behalf of Tenant, including
wiring, or other facilities for telecommunications transmittal at the expiration
or termination of the Lease and at Tenant’s sole cost, provided that Tenant is
given at least thirty (30) days prior written notice thereof prior to the
expiration of the Lease or, if the Lease, is terminated, as soon as reasonably
possible.

 

i.                                         Mold.  Tenant shall be responsible
for taking appropriate and timely measures to prevent the growth of mold and
mildew within the Premises that result from its use or occupancy of the
Premises, including but not limited to (1) preventing moisture accumulation in
the Premises by Tenant’s personal equipment, including on windows, walls and
other surfaces; (2) promptly reporting any malfunction of the heating or air
conditioning system in the Premises of which Tenant becomes aware; (3) not
obstructing the heating and air conditioning system from performing as designed;
(4) promptly reporting any water intrusion or accumulation or other moisture
accumulation in or about the Premises of which Tenant becomes aware; and
(5) promptly reporting any visible mold in the Premises.  Except for matters
arising from the negligence or willful acts of Landlord, and its employees,
agents, contractor, invitees or licensees, Tenant shall indemnify Landlord and
hold Landlord harmless from and against any

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

10

--------------------------------------------------------------------------------


 

and all losses, liabilities, including strict liability, obligations, damages,
injuries, costs, expenses, including reasonable attorneys’ fees, costs of
settlement or judgments and claims of any kind whatsoever paid, incurred or
suffered by, or asserted against Landlord by any person, entity, or governmental
agency for, with respect to, or as a direct or indirect result of the presence
of mold or mildew in the Premises or any adjacent portions of the Building as a
result of the acts or omissions of Tenant.

 

9.                             PROPERTY OF TENANT.

 

a.                                      Property Taxes. Tenant shall pay when
due all taxes levied or assessed upon Tenant’s equipment, fixtures, furniture,
leasehold improvements and personal property located in the Premises.

 

b.                                     Removal. Provided Tenant is not in
default and subject to the terms and provisions of Section 8(e), Tenant may
remove all fixtures and equipment which it has placed in the Premises; provided,
however, Tenant must repair all damages caused by such removal. If Tenant does
not remove its property from the Premises upon the expiration or earlier
termination (for whatever cause) of this Lease, such property shall be deemed
abandoned by Tenant, and Landlord may dispose of the same in whatever manner
Landlord may elect without any liability to Tenant.

 

10.                       SIGNS.

 

Tenant may not erect, install or display any sign or advertising material upon
the exterior of the Building or Premises (including any exterior doors, walls or
windows) without the prior written consent of Landlord, which consent shall not
be unreasonably withheld, delayed or conditioned; provided that, Landlord shall
be deemed to be reasonable in disapproving any signage that is larger than, more
numerous than, of a differing style from or in a location the differs from
signage ordinarily and customarily provided to comparably sized tenants of
comparable office buildings.  The foregoing notwithstanding, the exterior
building parapet signage may be similar to that shown on Exhibit G attached
hereto and made a part hereof.  Door, one monument panel of the same size as a
single current panel on the Building’s monument sign, and directory signage
shall be provided and installed by the Landlord in accordance with building
standards at Landlord’s expense, unless otherwise provided in the Workletter
attached as Lease Addendum Number One.  In the event that Tenant elects to
utilize any exterior building parapet signage, Landlord will contribute three
thousand dollars ($3,000.00) towards Tenant’s building parapet signage cost
promptly after request by Tenant.  Any exterior signage shall be subject to
building standards, Town ordinances, and codes.  Prior to the Commencement Date,
Landlord shall install one monument panel of the same size a single current
panel on the Building’s monument sign and door and directory signage as set
forth above at Landlord’s sole cost, in locations and designs reasonably
acceptable to the parties.

 

11.                       ACCESS TO PREMISES.

 

a.                                      Tenant’s Access. Tenant, its agents,
employees, invitees, and guests, shall have access to the Premises and
reasonable ingress and egress to common and public areas of the Building
twenty-four hours a day, seven days a week; provided, however, Landlord by
reasonable regulation may control such access for the comfort, convenience,
safety and protection of all tenants in the Building, or as needed for making
repairs and alterations.  Tenant shall be responsible for providing access to
the Premises to its agents, employees, invitees and guests after business hours
and on weekends and holidays, but in no event shall Tenant’s use of and access
to the Premises during non-business hours compromise the security of the
Building.

 

b.                                     Landlord’s Access. Landlord shall have
the right, at all reasonable times and upon reasonable oral notice, either
itself or through its authorized agents, to enter the Premises (i) to make
repairs, alterations or changes as Landlord deems necessary, provided that
Landlord shall exercise reasonable efforts to not unreasonably interfere with
Tenant’s use and enjoyment of the Premises and the Common Areas, to the extent
reasonably possible, (ii) to inspect the Premises, mechanical systems and
electrical devices, and (iii) to show the Premises to prospective mortgagees and
purchasers.  Within one hundred eighty (180) days prior to the Expiration Date,
Landlord shall have the right, either itself or through its authorized agents,
to enter the Premises at all reasonable times upon reasonable oral notice to
show prospective tenants.

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

11

--------------------------------------------------------------------------------


 

c.                                      Emergency Access. Landlord shall have
the right to enter the Premises at any time without notice in the event of an
emergency that does not allow for any advance notice provided that Landlord
shall give Tenant notice thereof promptly thereafter.

 

12.                       TENANT’S COMPLIANCE.

 

a.                                      Laws. Tenant shall comply with all
applicable laws, ordinances and regulations affecting Tenant’s use and occupancy
of the Premises or affecting alterations to the Premises made by Tenant, whether
now existing or hereafter enacted.

 

b.                                     Rules and Regulations. Tenant shall
comply with the Rules and Regulations attached as Exhibit B.  The Rules and
Regulations may be reasonably modified from time to time by Landlord, effective
ten (10) days after the date delivered to Tenant, provided such rules are
uniformly applicable to all tenants in the Building.  Any conflict between this
Lease and the Rules and Regulations shall be governed by the terms of this
Lease.

 

13.                       ADA COMPLIANCE.

 

a.                                       Tenant’s Compliance. After the
Commencement Date, Tenant, at Tenant’s sole expense, shall comply with all laws,
rules, orders, ordinances, directions, regulations and requirements of federal,
state, county and municipal authorities now in force, which shall impose any
duty upon Landlord or Tenant with respect to the use or occupation of the
Premises by Tenant or alteration of the Premises made by Tenant to accommodate
persons with special needs, including using all reasonable efforts to comply
with The Americans With Disabilities Act (the “ADA”) with respect thereto. 
Landlord represents that the Premises and the Common Areas are in compliance
with the ADA as of the Commencement Date as such relate to ordinary and
customary office use for comparable buildings.

 

b.                                      Landlord’s Compliance. Landlord, at
Landlord’s sole expense, shall use all reasonable efforts to meet the
requirements of the ADA as it applies to the Common Areas and restrooms of the
Building; but Landlord shall have no responsibility for ADA compliance with
respect to the Premises except to the extent otherwise herein provided. Landlord
shall not be required to make changes to the Common Areas or restrooms of the
Building to comply with ADA standards adopted after construction of the Building
unless specifically required to do so by law.

 

c.                                       ADA Notices. If Tenant receives any
notices alleging a violation of ADA relating to any portion of the Building or
Premises (including any governmental or regulatory actions or investigations
regarding non-compliance with ADA), then Tenant shall notify Landlord in writing
within ten (10) days of such notice and provide Landlord with copies of any such
notice.

 

14.                       INSURANCE REQUIREMENTS.

 

a.                                      Tenant’s Liability Insurance. Throughout
the Term, Tenant, at its sole cost and expense, shall keep or cause to be kept
for the mutual benefit of Landlord, Landlord’s Property Manager, and Tenant,
Commercial General Liability Insurance (current ISO Form or its equivalent) with
a combined single limit of at least ONE MILLION DOLLARS each Occurrence and at
least TWO MILLION DOLLARS ($2,000,000) General Aggregate-per policy year, which
policy shall insure against liability of Tenant, arising out of and in
connection with Tenant’s use of the Premises, and which shall include
contractual liability coverage.  Not more frequently than once every three
(3) years, Landlord may require the limits to be increased if in its reasonable
judgment (or that of its mortgagee) the coverage is insufficient.

 

b.                                     Tenant’s Property Insurance. Tenant shall
also carry the equivalent of ISO Special Form Property Insurance on Tenant’s
Property at the Premises for full replacement value and with coinsurance
waived.  For purposes of this provision, “Tenant’s Property” shall mean Tenant’s
personal property and fixtures at the Premises, and any Non-Standard
Improvements to the Premises.  Tenant shall neither have, nor make, any claim
against Landlord for any loss or damage to the Tenant’s Property, regardless of
the cause of the loss or damage, to the extent provided in Section 14(g) below.

 

c.                                      Certificates of Insurance. Prior to
occupying the Premises, and prior to any cancellation thereof during the Term,
Tenant shall deliver to Landlord certificates similar to that provided in
Exhibit D attached to this Lease and incorporated here for reference or other

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

12

--------------------------------------------------------------------------------


 

evidence of insurance reasonably satisfactory to Landlord.  All such policies
shall be non-assessable to Landlord and shall contain language to the extent
obtainable that: (i) names Lessor as an additional insured by means of an
endorsement at least as broad as the ISOs “Additional Insured-Managers or
Lessors of Premises” Endorsement, (ii) that the policies are primary and
non-contributing with any insurance that Landlord may carry, and (iii) that the
insurer shall endeavor to provide thirty (30) days notice to Landlord prior to
policy being cancelled or non-renewed.  If Tenant fails to provide Landlord with
such certificates or other evidence of insurance coverage, Landlord may obtain
such coverage and the cost of such coverage shall be Additional Rent payable by
Tenant upon demand.

 

d.                                     Insurance Policy Requirements. Tenant’s
insurance policies required by this Lease shall: (i) be issued by insurance
companies licensed to do business in the state in which the Premises are located
with, unless otherwise reasonably agreed to by Landlord, a general
policyholder’s ratings of at least A- and a financial rating of at least VI in
the most current Best’s Insurance Reports available on the Commencement Date, or
if the Best’s ratings are changed or discontinued, the parties shall agree to a
comparable method of rating insurance companies; (ii) name Landlord as an
additional insured on the liability policies as its interest may appear
[provided that other landlords or tenants may be added as additional insureds in
a blanket policy]; (iii) provide that the insurer shall endeavor to provide
thirty (30) days notice to Landlord prior to policy being cancelled or
non-renewed; (iv) be primary policies; (v) name Lessor as an additional insured
to the liability insurance by means of an endorsement at least as broad as the
ISOs “Additional Insured-Managers or Lessors of Premises” Endorsement; (vi) have
no have no deductible or self-insurance retention exceeding ONE HUNDRED THOUSAND
DOLLARS ($100,000), unless approved in writing by Landlord; and (vii) be
maintained during the entire Term and any extension terms.

 

e.                                      Landlord’s Property Insurance. Landlord
shall keep the Building, including the improvements (but excluding Tenant’s
Property), insured against damage and destruction by perils insured by the
equivalent of ISO Special Form Property Insurance in the amount of the full
replacement value of the Building, with commercially reasonable deductibles.

 

f.                                        Landlord’s Liability Insurance. 
Throughout the Term, Landlord, at its sole cost and expense, shall keep or cause
to be kept Commercial General Liability Insurance (current ISO Form or its
equivalent) with a combined single limit, each Occurrence and General
Aggregate-per policy year of at least TWO MILLION DOLLARS ($2,000,000) (or such
greater amount as is required by the Restrictive Covenants), which policy shall
insure against liability of Landlord arising out of and in connection with the
use of the Building and Common Areas on an occurrence basis.  Upon written
request, Landlord shall provide Tenant with appropriate evidence of such
insurance coverage and the coverage provided in Section 14(e) above, which shall
be in the form of a standard ISO insurance certificate and, for such property
insurance, showing rights of subrogation waived against Tenant.

 

g.                                     Mutual Waiver of Subrogation. Anything in
this Lease to the contrary notwithstanding, Landlord hereby releases and waives
unto Tenant (including all partners, stockholders, officers, directors,
employees and agents thereof), its successors, and assigns, and Tenant hereby
releases and waives unto Landlord (including all partners, stockholders,
officers, directors, employees and agents thereof), its successors and assigns,
all rights to claim damages for any injury, loss, cost or damage to persons or
to the Premises or any other casualty, as long as the amount of such injury,
loss, cost or damage is payable either to Landlord, Tenant, or any other person,
firm or corporation, under the terms of any Property, General Liability, or
other policy of insurance carried by either Landlord or Tenant (or would have
been paid had such insurance as required by this Lease been in place).  All
policies of property insurance carried or maintained pursuant to this Lease
shall contain or be endorsed to contain a provision whereby the insurer waives
all rights of subrogation against either Tenant or Landlord, as the case may
be.  If any provision relating to a waiver of subrogation as set forth in this
Section 14(f) shall contravene any present or future law with respect to
exculpatory agreements, the liability of the party affected shall be deemed not
released, but shall be secondary to the other’s insurer.

 

15.                       INDEMNITY.  Subject to the insurance requirements,
releases and mutual waivers of subrogation set forth in this Lease, Tenant and
Landlord agree as follows:

 

a.                                       Indemnity. Tenant shall indemnify and
hold Landlord harmless from and against any and all claims, damages, losses,
liabilities, lawsuits, costs and expenses (including attorneys’ fees at all
tribunal levels) arising out of or related to (i) any activity, work, or other

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

13

--------------------------------------------------------------------------------


 

thing done, permitted or suffered by Tenant in or about the Premises or the
Building other than claims, damages, losses, liabilities, lawsuits, costs and
expenses (including attorneys’ fees at all tribunal levels) arising out of or
related to Tenant’s violation of an unrecorded agreement of which Tenant has no
actual knowledge between the Landlord (and/or its predecessors in title) and any
third party or by which Landlord is otherwise bound, (ii) any breach or default
by Tenant in the performance of any of its obligations under this Lease which
continues uncured beyond any applicable cure period, or (iii) any misconduct or
neglect of Tenant, or any officer, agent, employee, contractor, servant, invitee
or guest of Tenant in or about the Premises, the Common Areas or the Building.

 

Landlord shall indemnify and hold harmless Tenant from and against any and all
claims, damages, losses, liabilities, lawsuits, costs and expenses (including
attorneys’ fees at all tribunal levels) arising out of or related to any
misconduct or neglect of Landlord, or any officer, agent, employee or contractor
of Landlord in or about the Premises, the Common Areas or the Building.

 

b.                                     Defense Obligation. If any such action is
brought against either indemnified party, then the other party, upon notice from
the indemnified party, shall defend the same through counsel selected by the
indemnified party’s insurer, or other counsel acceptable to the indemnified
party.  The provisions of this Section shall survive the termination of this
Lease.

 

16.                       QUIET ENJOYMENT. Tenant shall have quiet enjoyment and
possession of the Premises provided Tenant promptly and fully complies with all
of its obligations under this Lease within any applicable cure periods. Provided
that the same does not unreasonably interfere with Tenant’s use and enjoyment of
the Premises and the Common Areas, no action of Landlord or other tenants
working in other space in the Building, or in repairing or restoring the
Premises not in breach of this Lease by Landlord, shall be deemed a breach of
this covenant, nor shall such action give to Tenant any right to modify this
Lease either as to term, rent payables or other obligations to be performed. 
Landlord represents and warrants to Tenant that (a) it is a duly organized and
existing North Carolina corporation; (b) to its actual knowledge it is seized of
the Premises in fee, subject to the liens and encumbrances set out on
Exhibit “E,” (c) it has entered into this agreement by the authority of its
Board of Directors, and (d) there are no pending or, to the best of Landlord’s
knowledge, threatened condemnation proceedings or other litigation or
proceedings against or affecting any part of the Building or Common Areas that
could have an adverse effect on Tenant’s use and enjoyment of the Premises and
Common Areas.

 

17.                       SUBORDINATION; ATTORNMENT; NON-DISTURBANCE; AND
ESTOPPEL CERTIFICATE.

 

a.                                      Subordination and Attornment. Tenant
agrees that this Lease and all rights of Tenant hereunder are and shall be
subject and subordinate to any ground or underlying lease which may hereafter be
in effect regarding the Building and the real property on which it is situate or
any component thereof (“ground lease”), to any deed of trust or mortgage
hereafter encumbering the Premises or the Building and the real property on
which it is situate or any component thereof (“mortgage”), to all advances made
or hereafter to be made upon the security of such ground or underlying lease or
deed of trust or mortgage, to all amendments, modifications, renewals,
consolidations, extensions, and restatements of such ground or underlying lease
or deed of trust or mortgage, and to any replacements and substitutions for such
deed of trust or mortgage; provided that such lender or ground lessor shall not
disturb Tenant’s possession so long as Tenant is not in default of this Lease
beyond any applicable notice and cure period.  The terms of this provision shall
be self-operative and no further instrument of subordination shall be required. 
However, Tenant agrees to execute within ten (10) days after request to do so
from Landlord or its mortgagee an agreement:

 

i.                             Making this Lease superior or subordinate to the
interests of the mortgagee;

 

ii.                          Agreeing to attorn to the mortgagee;

 

iii.                       Giving the mortgagee notice of, and a reasonable
opportunity (which shall in no event be less than thirty (30) days after notice
thereof is delivered to mortgagee) to cure any Landlord default and agreeing to
accept such cure if effected by the mortgagee;

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

14

--------------------------------------------------------------------------------


 

iv.                       Permitting the mortgagee (or other purchaser at any
foreclosure sale), and its successors and assigns, on acquiring Landlord’s
interest in the Premises and the Lease, to become substitute Landlord hereunder,
with liability only for such Landlord obligations as accrue after Landlord’s
interest is so acquired;

 

v.                         Agreeing to attorn to any successor Landlord; and

 

vi.                     Containing such other agreements and covenants on
Tenant’s part as Landlord’s mortgagee may reasonably request.

 

b.                                     Non-Disturbance. Upon written request by
Tenant, Landlord shall exercise reasonable efforts to obtain a commercially
reasonable non-disturbance agreement from any holder of such a mortgage or
ground lease. Tenant’s obligation to execute a subordination and attornment
agreement as set forth above is conditioned upon the mortgagee’s or ground
lessor’s agreement not to disturb Tenant’s possession and quiet enjoyment of the
Premises under this Lease so long as Tenant is in compliance with the terms of
the Lease within any applicable cure periods.

 

c.                                      Estoppel Certificates. Tenant agrees to
execute within ten (10) days after request, and as often as requested, estoppel
certificates confirming any factual matter reasonably requested by Landlord
which is true and is within Tenant’s knowledge regarding this Lease, and the
Premises, including but not limited to: (i) the date of occupancy,
(ii) Expiration Date, (iii) the amount of Rent due and date to which Rent is
paid, (iv) whether Tenant has any defense or offsets to the enforcement of this
Lease or the Rent payable, (v) any default or breach by Landlord, and
(vi) whether this Lease, together with any modifications or amendments, is in
full force and effect.  Tenant shall attach to such estoppel certificate copies
of any modifications or amendments to the Lease.

 

Within ten (10) days following receipt of a written request from Tenant,
Landlord shall execute and deliver to Tenant, without cost to Tenant, an
estoppel certificate in such form as Tenant may reasonably request certifying
(a) that this Lease is in full force and effect, if true, and unmodified or
stating the nature of any modification, (b) the date to which rent has been
paid, (c) that there are not, to Landlord’s knowledge, any uncured defaults or
specifying such defaults if any are claimed, and (d) any other matters or state
of facts reasonably required respecting the Lease.  Such estoppel may be relied
upon by Tenant and by any assignee or subtenant or other party reasonably
requesting the same.

 

18.                       ASSIGNMENT — SUBLEASE.

 

a.                                      Landlord Consent. Tenant may not assign
or encumber this Lease or its interest in the Premises arising under this Lease,
and may not sublet all or any part of the Premises without first obtaining the
written consent of Landlord, which consent shall not be unreasonably withheld,
delayed or conditioned; provided that Landlord may withhold consent to any
relevant proposed assignment or sublease on any of the following grounds: (i) in
Landlord’s sole but good faith judgment the proposed assignee or sublessee shall
not have a good reputation in the area, shall not be financially capable of
fulfilling its obligation under this Lease, and/or shall not have experience in
successfully operating a business of the type and size which such proposed
assignee or sublessee proposes to conduct in the Demised Premises; or (ii) the
assignment or sublease is to another current tenant, subtenant or other occupant
of the Building or any property owned by Landlord or any entity under common
control with Landlord and located within one (1) mile of the Building, or to any
party with whom Landlord or any entity under common control with Landlord or
their agents or brokers have discussed the leasing of space in the Building or
any property owned by Landlord or any entity under common control with Landlord
and located within one (1) mile of the Building during the six (6) months prior
to Tenant’s proposed assignment or sublet; provided that Landlord or any entity
under common control with Landlord then has suitable and available space within
one or more of such buildings for such prospective assignee/sublessee.

 

b.                                     Definition of Assignment. For the purpose
of this Section 18, the word “assignment” shall be defined and deemed to include
the following: (i) if Tenant is a partnership, the withdrawal or change, whether
voluntary, involuntary or by operation of law, of partners owning fifty percent
(50%) or more of the partnership, or the dissolution of the partnership; (ii) if
Tenant consists of more than one person, an assignment, whether voluntary,
involuntary, or by operation of law, by one person to one of the other persons
that is a Tenant; (iii) if Tenant is a corporation, any dissolution or
reorganization of Tenant, or the sale or other transfer of a

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

15

--------------------------------------------------------------------------------

 

controlling percentage (hereafter defined) of capital stock of Tenant other than
to an affiliate or subsidiary or the sale of fifty-one percent (51%) in value of
the assets of Tenant; (iv) if Tenant is a limited liability company, the change
of members whose interest in the company is fifty percent (50%) or more.  The
phrase “controlling percentage” means the ownership of, and the right to vote,
stock possessing at least fifty-one percent (51%) of the total combined voting
power of all classes of Tenant’s capital stock issued, outstanding and entitled
to vote for the election of directors, or such lesser percentage as is required
to provide actual control over the affairs of the corporation; except that, if
the Tenant is a publicly traded company, public trades or sales of the Tenant’s
stock on a national stock exchange shall not be considered an assignment
hereunder even if the aggregate of the trades of sales exceeds fifty percent
(50%) of the capital stock of the company.

 

c.                                      Permitted Assignments/Subleases.
Notwithstanding the foregoing, Tenant may assign this Lease or sublease part or
all of the Premises without Landlord’s consent to: (i) any corporation, limited
liability company, or partnership that controls, is controlled by, or is under
common control with, Tenant at the Commencement Date; or (ii) any corporation or
limited liability company resulting from the merger or consolidation with Tenant
or to any entity that acquires all or substantially all of Tenant’s assets as a
going concern of the business that is being conducted on the Premises; provided
however, the assignor if surviving remains liable under the Lease and the
assignee or sublessee is a bona fide entity and assumes the obligations of
Tenant, is as creditworthy as the Tenant at the time, and continues the same
Permitted Use as provided under Section 4.

 

d.                                     Notice to Landlord. Landlord must be
given prior written notice of every assignment or subletting, and failure to do
so shall be a default hereunder.

 

e.                                      Prohibited Assignments/Subleases. In no
event shall this Lease be assignable by operation of any law, and Tenant’s
rights hereunder may not become, and shall not be listed by Tenant as an asset
under any bankruptcy, insolvency or reorganization proceedings. Acceptance of
Rent by Landlord after any non-permitted assignment or sublease shall not
constitute approval thereof by Landlord.

 

f.                                        Limitation on Rights of
Assignee/Sublessee. Any sublease for which Landlord’s consent is required shall
not include the right to exercise any options to renew the Lease Term, expand
the Premises, or similar options, unless specifically provided for in the
consent.

 

g.                                     Tenant Not Released. No assignment or
sublease shall release Tenant of any of its obligations under this Lease.

 

h.                                     Landlord’s Right to Collect Sublease
Rents upon Tenant Default. If the Premises (or any portion) is sublet and Tenant
defaults under its obligations to Landlord, then Landlord is authorized, at its
option, to collect all sublease rents directly from the sublessee. Tenant hereby
assigns the right to collect the sublease rents to Landlord in the event of
Tenant default.  The collection of sublease rents by Landlord shall not relieve
Tenant of its obligations under this Lease, nor shall it create a contractual
relationship between sublessee and Landlord or give sublessee any greater estate
or right to the Premises than contained in its Sublease.  If requested and
commercially reasonable, Landlord shall enter into a reasonable non-disturbance
and attornment agreement with any approved or permitted sublessee.  To the
extent requested by Tenant in written notice to Landlord, Landlord shall provide
any assignee of this Lease or any such sublessee with written notice of any
default by Tenant under this Lease, and the same opportunity to cure such
default as provided to Tenant, if applicable, in Section 22 below, and Landlord
shall accept performance by any such assignees or subtenants as if such
performance were rendered by Tenant. To the extent requested by Tenant in
written notice to Landlord, Landlord shall provide Tenant with written notice of
any default by any assignee, and the same opportunity to cure such default as
provided in Section 22 below, if applicable, and Landlord shall accept
performance by Tenant.  Tenant, upon curing such default, shall be entitled, at
its option, at any time thereafter to regain possession of the Premises upon
assignee agreeing in writing with Landlord that Tenant can so regain possession
of the Premises.  Any provision by which Landlord waives any rights or agrees to
indemnify, hold harmless and/or defend Tenant shall also apply in favor of any
permitted assignee of Tenant hereunder.  Tenant shall cause any sublessee to
enter into an agreement with Landlord whereby Landlord and such sublessee grant
indemnities and waivers to one another substantially similar to those set forth
in this Lease between Tenant and Landlord.

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

16

--------------------------------------------------------------------------------


 

i.                                         Excess Rents. If Tenant assigns this
Lease or subleases all or part of the Premises for which Landlord’s consent is
required at a rental rate that exceeds the rentals paid to Landlord, then fifty
percent (50%) of any such excess shall be paid over to Landlord by Tenant within
ten (10) days after receipt net of all costs incurred by Tenant with respect to
such assignment or sublease, including, without limitation, brokerage and
attorneys’ fees and costs and any buildout expenses.

 

j.                                         Landlord’s Fees. Tenant shall pay
Landlord an administration fee of $1,000.00 per assignment or sublease
transaction for which consent is required.  If Landlord assists Tenant in
finding an assignee or subtenant at Tenant’s request, Landlord shall be paid a
reasonable fee for such assistance.

 

k.                                      Unauthorized Assignment or Sublease. Any
unauthorized assignment or sublease shall constitute a default under the terms
of this Lease.

 

19.                        DAMAGES TO PREMISES.

 

a.                                      Landlord’s Restoration Obligations. If
the Building, Common Areas or Premises are damaged by fire or other casualty
(“Casualty”), then Landlord shall repair and restore the Premises, Common Areas
and any other portion of the Building that adversely affects Tenant’s use and
enjoyment of the Premises and Common Areas to substantially the same condition
of the Premises immediately prior to such Casualty, subject to the following
terms and conditions:

 

i.                                The casualty must be insured under Landlord’s
insurance policies, and Landlord’s obligation is limited to the extent of the
insurance proceeds received by Landlord, plus any deductibles.  Landlord’s duty
to repair and restore the Premises shall not begin until receipt of the
insurance proceeds, provided that Landlord shall make reasonable efforts to
obtain the same as soon as reasonably possible.

 

ii.                             Landlord’s lender(s) must permit the insurance
proceeds to be used for such repair and restoration, provided that Landlord
shall make reasonable efforts to obtain such permission.

 

iii.                          Landlord shall have no obligation to repair and
restore Tenant’s trade fixtures, decorations, signs, contents, or any
Non-Standard Improvements to the Premises.

 

b.                                      Termination of Lease by Landlord.
Landlord shall have the option of terminating the Lease if: (i) the Premises is
rendered wholly untenantable; (ii) the Premises is damaged in whole or in part
as a result of a risk which is not covered by Landlord’s insurance policies or
the policies that Landlord is required to carry hereunder; (iii) Landlord’s
lender does not permit a sufficient amount of the insurance proceeds to be used
for restoration purposes, despite such reasonable efforts; (iv) the Premises is
damaged in whole or in material part during the last lease year of the Term; or
(v) the Building containing the Premises is damaged (whether or not the Premises
is damaged) to an extent of fifty percent (50%) or more of the fair market value
thereof.  If Landlord elects to terminate this Lease, then it shall give notice
of the cancellation to Tenant within sixty (60) days after the date of the
Casualty. Tenant shall vacate and surrender the Premises to Landlord within
thirty (30) days after receipt of the notice of termination.

 

c.                                       Termination of Lease by Tenant. Tenant
shall have the option of terminating the Lease if:  (i) such restoration cannot
reasonably be substantially completed or Landlord has failed to substantially
restore the damaged Building, Common Areas or Premises within one hundred eighty
(180) days after such Casualty (“Restoration Period”); (ii) the Restoration
Period has not been delayed by force majeure (provided that force majeure shall
not extend such period for more than sixty (60) days); and (iii) Tenant gives
Landlord notice of the termination within thirty (30) days after the end of the
Restoration Period (as may be so extended by any force majeure delays); provided
that the Premises has not been so restored prior to the date that Tenant
provides such notice. If Landlord is delayed by force majeure, then Landlord
must provide Tenant with notice of the delays within fifteen (15) days of the
force majeure event stating the reason for the delays and a good faith estimate
of the length of the delays.

 

d.                                      Tenant’s Restoration Obligations. Unless
terminated, the Lease shall remain in full force and effect, and Tenant shall
promptly repair, restore, or replace Tenant’s trade fixtures, decorations,
signs, contents, and any Non-Standard Improvements to the Premises. All repair,

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

17

--------------------------------------------------------------------------------


 

restoration or replacement shall be at least to substantially the same condition
as existed prior to the Casualty.

 

e.                                       Rent Abatement. If Premises is rendered
wholly untenantable by the Casualty, then the Rent payable by Tenant shall be
fully abated. If the Premises is only partially damaged, then Tenant may
continue the operation of Tenant’s business in any part not damaged to the
extent reasonably practicable from the standpoint of prudent business management
(“tenantable”), and Rent and other charges shall be abated proportionately to
the portion of the Premises rendered untenantable (whether or not Tenant
continues to operate in the tenantable portions). The abatement shall be from
the date of the Casualty until the Premises have been substantially repaired and
restored, and a reasonable period of time thereafter not to exceed thirty (30)
days to allow Tenant to restore, replace and move in its alterations, additions,
improvements, fixtures, trade fixtures, equipment, furniture and personal
property and prepare for reopening, or until Tenant’s business operations are
restored in the entire Premises, whichever shall first occur. However, if the
Casualty is caused by the negligence or other wrongful conduct of Tenant or of
Tenant’s subtenants, licensees, contractors, or invitees, or their respective
agents or employees, there shall be no abatement of Rent except to the extent
that Landlord actually receives or is entitled to receive reimbursement for such
from rent loss insurance.

 

f.                                         Waiver of Claims. The abatement of
the Rent set forth above is Tenant’s exclusive remedy against Landlord in the
event of a Casualty except to the extent of the gross negligence or intentional
misconduct of Landlord or its agents, employees or contractors. Tenant hereby
waives all claims against Landlord for any compensation or damage for loss of
use of the whole or any part of the Premises and/or for any inconvenience or
annoyance occasioned by any Casualty and any resulting damage, destruction,
repair, or restoration except to the extent of the gross negligence or
intentional misconduct of Landlord or its agents, employees or contractors.

 

20.                                EMINENT DOMAIN.

 

a.                                      Effect on Lease. If all of the Premises,
Common Areas or the Building are taken under the power of eminent domain (or by
conveyance in lieu thereof) (a “taking”), then this Lease shall terminate as of
the date possession is taken by the condemnor, and Rent shall be adjusted
between Landlord and Tenant as of such date.  If only a portion of the Premises,
Common Area or the Building is so taken or conveyed and Tenant can continue use
of the remainder without materially impairing its business operations or use of
the Premises, then this Lease will not terminate, but Rent shall abate in a just
and proportionate amount to the loss of use occasioned by the taking.  If only a
portion of the Premises, Common Areas or the Building  is taken and Tenant
cannot continue use of the remainder without materially impairing its business
operations or use of the Premises, then Tenant may terminate this Lease upon
fifteen (15) days written notice to Landlord.  If the Lease is not terminated
pursuant to this Section 20(a), Landlord shall restore that portion of the
Premises and the Building and Common Area that remains to a whole architectural
and economic unit with reasonable promptness and all due diligence to the extent
of condemnation proceeds actually received or receivable by Landlord as opposed
to being applied to Landlord’s mortgage loan by its lender.  Rent shall abate on
an equitable basis for the period such restoration makes the Premises or a
portion thereof untenantable or has a material adverse impact on Tenant’s
business at the Premises for the Permitted Use, and a reasonable period of time
thereafter not to exceed thirty (30) days to allow Tenant to restore, replace
and move in its alterations, additions, improvements, fixtures, trade fixtures,
equipment, furniture and personal property and prepare for reopening.

 

b.                                     Right to Condemnation Award. Landlord
shall be entitled to receive and retain the entire condemnation award for the
taking of the Building and Premises. Tenant shall have no right or claim against
Landlord for any part of any award received by Landlord for the taking. Tenant
shall have no right or claim for any alleged value of the unexpired portion of
this Lease, or its leasehold estate, or for costs of removal, relocation,
business interruption expense or any other damages arising out of such taking
except as hereinafter provided. Tenant, however, shall not be prevented from
making a claim against the condemning party (but not against Landlord ) for any
moving expenses, loss of profits, or taking of Tenant’s personal property or
fixtures or any alterations made to the Premises at Tenant’s expense but not to
the extent that such tenant improvements were reimbursed through any tenant
improvement allowance (other than its leasehold estate) to which Tenant may be
entitled; provided that any such award shall not reduce the amount of the award
otherwise payable to Landlord for the taking of the Building and Premises.

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

18

--------------------------------------------------------------------------------


 

21.                        ENVIRONMENTAL COMPLIANCE.

 

a.                                      Environmental Laws. The term
“Environmental Laws” shall mean all now existing or hereafter enacted or issued
statutes, laws, rules, ordinances, orders, permits and regulations of all state,
federal, local and other governmental and regulatory authorities, agencies and
bodies applicable to the Premises, pertaining to environmental matters or
regulating, prohibiting or otherwise having to do with asbestos and all other
toxic, radioactive, or hazardous wastes or materials including, but not limited
to, the Federal Clean Air Act, the Federal Water Pollution Control Act, and the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as from time to time amended.

 

b.                                      Tenant’s Responsibility. Tenant
covenants and agrees that it will keep and maintain the Premises at all times in
compliance with Environmental Laws resulting from its use or occupancy of or
alterations to the Property. Tenant shall not (either with or without
negligence) cause or permit the escape, disposal (except for hazardous materials
that are ordinarily and customarily used by similar businesses and are used and
stored in compliance with all applicable laws and industry standards and further
provided that Tenant notifies Landlord in writing of all such hazardous
materials prior to such being brought to the Premises other than commercially
reasonable amounts of ordinary office and janitorial supplies) or release of any
biologically active or other hazardous substances or materials on the Property. 
Tenant shall not allow the storage or use of such substances or materials in any
manner not sanctioned by law or in compliance with the standards prevailing in
the industry for the storage and use of such substances or materials, nor allow
to be brought onto the Property any such materials or substances except to use
in the ordinary course of Tenant’s business, and then only after notice is given
to Landlord of the identity of such substances or materials.  No such notice
shall be required, however, for commercially reasonable amounts of ordinary
office supplies and janitorial supplies. Tenant shall execute affidavits,
representations and the like, from time to time, promptly after Landlord’s
reasonable request, concerning Tenant’s best knowledge and belief regarding the
presence of hazardous substances or materials on the Premises.

 

c.                                       Tenant’s Liability.  Tenant shall hold
Landlord free, harmless, and indemnified from any penalty, fine, claim, demand,
liability, cost, or charge whatsoever which Landlord shall incur, or which
Landlord would otherwise incur, by reason of Tenant’s failure to comply with
this Section 21 including, but not limited to, to the extent arising from such
failure: (i) the cost of full remediation of any contamination to bring the
Property into the same condition as existed prior to such failure and into full
compliance with all Environmental Laws; (ii) the reasonable cost of all
appropriate tests and examinations of the Premises to confirm that the Premises
and any other contaminated areas have been remediated and brought into
compliance with all Environmental Laws; and (iii) the reasonable fees and
expenses of Landlord’s attorneys, engineers, and consultants incurred by
Landlord in enforcing and confirming compliance with this Section 21.

 

d.                                      Limitation on Tenant’s Liability.
Tenant’s obligations under this Section 21 shall not apply to any condition or
matter constituting a violation of any Environmental Laws: (i) which existed
prior to the commencement of Tenant’s use or occupancy of the Premises;
(ii) which was not caused, in whole or in part, by Tenant or Tenant’s agents,
employees, officers, partners, contractors or invitees; or (iii) to the extent
such violation is caused by, or results from the acts or neglects of Landlord or
Landlord’s agents, employees, officers, partners, contractors, guests, or
invitees.

 

e.                                       Inspections by Landlord.  Landlord and
its engineers, technicians, and consultants (collectively the “Auditors”) may,
from time to time as Landlord deems appropriate, conduct periodic tests and
examinations (“Audits”) of the Premises to confirm and monitor Tenant’s
compliance with this Section 21.  Such Audits shall be conducted in such a
manner as to minimize the interference with Tenant’s Permitted Use; however in
all cases, the Audits shall be of such nature and scope as shall be reasonably
required by then existing technology to confirm Tenant’s compliance with this
Section 21.  Tenant shall fully cooperate with Landlord and its Auditors in the
conduct of such Audits.  The cost of such Audits shall be paid by Landlord
unless an Audit shall disclose a material failure of Tenant to comply with this
Section 21, in which case, the cost of such Audit, and the cost of all
reasonably necessary subsequent Audits made during the Term and within thirty
(30) days thereafter (not to exceed two (2) such Audits per calendar year),
shall be paid for on demand by Tenant.

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

19

--------------------------------------------------------------------------------


 

f.                                         Landlord’s Liability. Landlord
represents and warrants that, to Landlord’s actual knowledge, there are no
hazardous materials on the Premises as of the Commencement Date in violation of
any Environmental Laws (“Hazardous Materials”). Landlord shall indemnify and
hold Tenant harmless from any liability resulting from Landlord’s violation of
this representation and warranty.  Landlord agrees to disclose to Tenant in
writing the existence, extent and nature of any Hazardous Material ascertained
on, in or about the Property, upon Landlord’s knowledge of the same.  Landlord
agrees to comply with all Environmental Laws in or affecting the Property during
the term of this Lease to the extent required by the applicable governmental
authority.  In addition, Landlord agrees that during the term of this Lease it
will not bring upon, store, dispose of or install in or upon the Premises any
Hazardous Materials in violation of any Environmental Laws.  Landlord shall
indemnify, defend and hold Tenant harmless from and against any liability, cost,
damage or expense incurred or sustained by Tenant (including, without
limitation, reasonable attorneys’ fees and expenses, court costs and costs
incurred in the investigation, settlement and defense of claims) as a result of
or in connection with any violation of the preceding prohibition.  The indemnity
contained in this Section 21(f) shall survive the termination or expiration of
this Lease.

 

g.                                      Property.  For the purposes of this
Section 21, the term “Property” shall include the Premises, Building, all Common
Areas, the real estate upon which the Building is located; all personal property
(including that owned by Tenant); and the soil, ground water, and surface water
of the real estate upon which the Building is located.

 

h.                                      Tenant’s Liability After Termination of
Lease.  The covenants contained in this Section 21 shall survive the expiration
or termination of this Lease, and shall continue for so long as Landlord and its
successors and assigns may be subject to any expense, liability, charge,
penalty, or obligation against which Tenant has agreed to indemnify Landlord
under this Section 21.

 

22.                        DEFAULT.

 

a.                                      Tenant’s Default. Tenant shall be in
default (a “default”) under this Lease if:

 

i.                                Tenant fails to pay when due any Base Rent,
Additional Rent, or any other sum of money which Tenant is obligated to pay, as
provided in this Lease and continues to fail to pay such sums for ten (10) days
after notice from Landlord to Tenant thereof; provided that Tenant shall not be
entitled to more than two (2) such notice and cure periods during any twelve
(12) month period;

 

ii.                             Tenant breaches any other agreement, covenant or
obligation in this Lease and such breach is not remedied within thirty (30) days
after Landlord gives Tenant notice specifying the breach, or if such breach
cannot, with due diligence, be cured within thirty (30) days, Tenant does not
commence curing within thirty (30) days and with reasonable diligence completely
cure the breach within sixty (60) days after the notice of default; provided
further that Tenant shall not be entitled to more than one (1) such notice and
cure period for the same default within any twelve (12) month period;

 

iii.                          Tenant or any guarantor of this Lease files any
petition or action for relief under any creditor’s law (including bankruptcy,
reorganization, or similar action), either in state or federal court, or has
such a petition or action filed against it which is not stayed or vacated within
sixty (60) days after filing;

 

iv.                         Tenant or any guarantor of this Lease makes any
transfer in fraud of creditors as defined in Section 548 of the United States
Bankruptcy Code (11 U.S.C. 548, as amended or replaced), has a receiver
appointed for its assets (and the appointment is not stayed or vacated within
thirty (30) days), or makes a general assignment for benefit of creditors;

 

v.                            Tenant shall fail to cease any conduct prohibited
by this Lease within three (3) days after receipt of written notice from
Landlord requesting cessation thereof, or Tenant shall fail to cease any conduct
or eliminate any condition which poses a danger to person or property within
twelve (12) hours of receipt of written notice from Landlord requesting
cessation of such conduct or elimination of such conditions;

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

20

--------------------------------------------------------------------------------


 

vi.                         Tenant shall do or permit to be done anything which
creates a lien upon the Premises or the Building and the real property on which
it is situate or any component thereof and such lien is not removed or
discharged of record by bond or otherwise within fifteen (15) days after Tenant
receives notice thereof; or

 

vii.                      Tenant shall fail to return a properly executed
subordination, non-disturbance and attornment agreement or an estoppel
certificate in accordance with the terms and provisions of this Lease and within
the time period provided for such return following Landlord’s request for same
as provided in this Lease, and Tenant fails to provide such instrument within
ten (10) days after Tenant has notice that Tenant has failed to provide such
instrument within the time periods set forth herein (such notice by Landlord not
to be delivered prior to the time such instrument was due from Tenant).

 

b.                                      Landlord’s Remedies. In the event of a
Tenant default, Landlord at its option may do one or more of the following:

 

(i)                                     terminate this Lease, in which event
Tenant shall immediately surrender the Premises to Landlord and if Tenant fails
to do so, Landlord may, without further notice and without prejudice to any
other remedy Landlord may have for possession or arrearages in Base Rent and/or
Additional Rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying said Premises or any
part thereof, and its and their effects, without being liable for prosecution or
any claim of damages therefor; Tenant hereby agreeing to pay to Landlord within
ten (10) days after demand the amount of all loss and damage which Landlord may
suffer by reason of such termination, whether through inability to relet the
Premises on satisfactory terms or otherwise;

 

(ii)                                  terminate Tenant’s right of possession,
without terminating this Lease, and enter upon and take possession of the
Premises as Tenant’s agent and expel or remove Tenant and any other person who
may be occupying said Premises or any part thereof, and its and their effects,
by entry, dispossessory suit or otherwise, without thereby releasing Tenant from
any liability hereunder, without terminating this Lease, and without being
liable for prosecution or any claim of damages therefor and, if Landlord so
elects, make such alterations, redecorations and repairs as, in Landlord’s
judgment, may be necessary to relet the Premises, and Landlord may, but shall be
under no obligation to do so, relet the Premises or any portion thereof in
Landlord’s name, but for the account of Tenant, for such term or terms (which
may be for a term extending beyond the Lease Term) and at such rental or rentals
and upon such other terms as Landlord may deem advisable, with or without
advertisement, and by private negotiations, and receive the rent therefor,
Tenant hereby agreeing to pay to Landlord the deficiency, if any, between all
Base Rent and Additional Rent reserved hereunder and the total rental applicable
to the Lease Term hereof obtained by Landlord upon re-letting, and Tenant shall
be liable for Landlord’s damages and expenses in redecorating and restoring the
Premises and all costs incident to such re-letting, including broker’s
commissions, tenant improvements, attorneys’ fees and lease assumptions.  In no
event shall Tenant be entitled to any rentals received by Landlord in excess of
the amounts due by Tenant hereunder. Any such demand, reentry and taking of
possession of the Premises by Landlord shall not of itself constitute an
acceptance by Landlord of a surrender of the Lease or of the Premises by Tenant
and shall not of itself constitute a termination of this Lease by Landlord. 
Landlord’s failure to relet the Premises or to make such alterations,
redecorations and repairs as set forth in this paragraph shall not release or
affect Tenant’s liability for Base Rent and Additional Rent or for damages; or

 

(iii)                               enter upon the Premises, and do whatever
Tenant is obligated to do under the terms of this Lease; and Tenant agrees to
reimburse Landlord on demand for any expenses including, without limitation,
reasonable attorneys’ fees which Landlord may incur in thus effecting compliance
with Tenant’s obligations under this Lease and Tenant further agrees that
Landlord shall not be liable for any damages resulting to Tenant from such
action.

 

If this Lease is terminated by Landlord as a result of the occurrence of a
Tenant default, Landlord may declare to be due and payable immediately, the
present value (calculated with a discount factor of eight percent [8%] per
annum) of the difference between (x) the

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

21

--------------------------------------------------------------------------------


 

entire amount of Base Rent and Additional Rent and other charges and assessments
which in Landlord’s reasonable determination would become due and payable during
the remainder of the Lease Term determined as though this Lease had not been
terminated (including, but not limited to, increases in Base Rent pursuant to
the terms of this Lease), and (y) the then fair market rental value of the
Premises for the remainder of the Lease Term.  Upon the acceleration of such
amounts, Tenant agrees to pay the same at once, together with all Base Rent and
Additional Rent and other charges and assessments then due, it being agreed that
such payment shall not constitute a penalty or forfeiture but shall constitute
liquidated damages for Tenant’s failure to comply with the terms of this Lease
(Landlord and Tenant agreeing that Landlord’s actual damages in such event are
impossible to ascertain and that the amount set forth above is a reasonable
estimate thereof).

 

Pursuit of any of the foregoing remedies shall not preclude pursuit of any other
remedy herein provided or any other remedy provided by law or at equity, nor
shall pursuit of any remedy herein provided constitute an election of remedies
thereby excluding the later election of an alternate remedy, or a forfeiture or
waiver of any Base Rent and/or Additional Rent or other charges and assessments
payable by Tenant and due to Landlord hereunder or of any damages accruing to
Landlord by reason of violation of any of the terms, covenants, warranties and
provisions herein contained.  No reentry or taking possession of the Premises by
Landlord or any other action taken by or on behalf of Landlord shall be
construed to be an acceptance of a surrender of this Lease or an election by
Landlord to terminate this Lease unless written notice of such intention is
given to Tenant.  Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default.  In determining the amount of loss or
damage Landlord may suffer by reason of termination of this Lease or the
deficiency arising by reason of any reletting of the Premises by Landlord,
allowance shall be made for the expense of repossession.  Tenant agrees to pay
to Landlord all costs and expenses incurred by Landlord in the enforcement of
this Lease.

 

Upon the occurrence of a Tenant default, Tenant shall pay to Landlord all costs
incurred by Landlord (including court costs and reasonable attorneys’ fees and
expenses) in (i) obtaining possession of the Premises, (ii) removing and storing
Tenant’s or any other occupant’s property, (iii) repairing, restoring,
renovating, altering, remodeling, or otherwise putting the Premises into
condition acceptable to a new tenant, (iv) if Tenant is dispossessed of, or
vacates or abandons, the Premises and this Lease is not terminated, reletting
all or any part of the Premises (including, but not limited to, brokerage
commissions, cost of tenant finish work, advertising and promotional expenses,
and other costs incidental to such reletting), (v) performing Tenant’s
obligations which Tenant failed to perform, and (vi) enforcing its rights and
remedies arising out of a Tenant default.  Landlord’s rights and remedies under
this paragraph shall be in addition to the rights and remedies of Landlord set
forth in this Section 22(b) or elsewhere in this Lease, and/or which may
otherwise be available to Landlord at law or in equity.

 

Landlord shall have a duty to use commercially reasonable good faith efforts to
mitigate damages in the event of a Tenant default; provided that Landlord shall
not be required to (i) release the Premises (or any portion thereof) on terms
less favorable to Landlord than other comparable available space in the Building
or any building located within one (1) mile of the Building and owned by
Landlord or an entity that is controlled by, controlling or under common control
with Landlord; or (ii) release the Premises (or any portion thereof) if there is
other available space in the Building that is suitable for such prospective
tenant.

 

c.                                       Attorneys Fees. Landlord’s reasonable
attorneys’ fees in pursuing any of the foregoing remedies after a default, or in
collecting any Rent or Additional Rent due by Tenant hereunder that is not paid
within any cure period, shall be paid by Tenant.

 

d.                                     No Accord and Satisfaction. No acceptance
by Landlord of a lesser sum than the Rent, Additional Rent and other sums then
due shall be deemed to be other than on account of the earliest installment of
such payments due, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment be deemed as accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such installment or pursue any other remedy
provided in this Lease.

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

22

--------------------------------------------------------------------------------


 

e.                                      No Reinstatement. No payment of money by
Tenant to Landlord after the expiration or termination of this Lease shall
reinstate or extend the Term, or make ineffective any notice of termination
given to Tenant prior to the payment of such money.  After the service of notice
or the commencement of a suit, or after final judgment granting Landlord
possession of the Premises, Landlord may receive and collect any sums due under
this Lease, and the payment thereof shall not make ineffective any notice or in
any manner affect any pending suit or any judgment previously obtained.

 

f.                                        Summary Ejectment. Tenant agrees that
in addition to all other rights and remedies Landlord may obtain an order for
summary ejectment from any court of competent jurisdiction without prejudice to
Landlord’s rights to otherwise collect rents or breach of contract damages from
Tenant.

 

g.                                     Landlord Defaults. If Landlord shall fail
to perform any of the covenants or conditions herein contained on the part of
Landlord to be performed, and such default shall continue uncured beyond thirty
(30) days after notice from Tenant thereof, or such longer period of time as is
reasonably necessary to cure the same (not to exceed a total of sixty (60) days
after the giving of such notice), provided that Landlord is at all times after
such notice diligently pursuing a cure, Tenant shall have the following rights,
including but not limited to the following:

 

(i)                                     the right, but not the obligation, to
perform such obligation and Landlord shall pay to Tenant the reasonable costs
incurred by Tenant in curing such default, including reasonable attorneys’ fees
and expenses, within thirty (30) days after receipt of a paid invoice from
Tenant;

 

(ii)                                  the right of specific performance and
injunctive relief (Tenant not being required to prove special damages, it being
hereby stipulated that legal remedies would be inadequate); and

 

(iii)                               all other rights and remedies available
hereunder or at law or in equity or otherwise.

 

All of the rights and remedies of Tenant shall survive the termination or
expiration of this Lease or the Term and shall be cumulative.

 

23.                        MULTIPLE DEFAULTS.

 

a.                                       Loss of Option Rights. Tenant
acknowledges that any rights or options of first refusal, or to extend the Term,
to expand the size of the Premises, to purchase the Premises or the Building, or
other similar rights or options which have been granted to Tenant under this
Lease are conditioned upon the prompt and diligent performance of the terms of
this Lease by Tenant.  Accordingly, should Tenant default under this Lease, in
addition to all other remedies available to Landlord, all such rights and
options shall automatically, and without further action on the part of any
party, expire and be of no further force and effect.

 

b.                                      Increased Security Deposit. Should
Tenant default in the payment of Base Rent, Additional Rent, or any other sums
payable by Tenant under this Lease on two (2) or more occasions during any
twelve (12) month period, regardless of whether Landlord permits such default to
be cured, then, in addition to all other remedies otherwise available to
Landlord, Tenant shall, within ten (10) days after demand by Landlord, post a
Security Deposit in, or increase the existing Security Deposit to, a sum equal
to three (3) months’ installments of Base Rent.  The Security Deposit shall be
governed by the terms of this Lease.

 

c.                                       Effect on Notice Rights and Cure
Periods. Should Tenant default under this Lease on two (2) or more occasions
during any twelve (12) month period, in addition to all other remedies available
to Landlord, any notice requirements or cure periods otherwise set forth in this
Lease with respect to a default by Tenant shall not apply.

 

24.                        BANKRUPTCY.

 

a.                                      Trustee’s Rights. Landlord and Tenant
understand that, notwithstanding contrary terms in this Lease, a trustee or
debtor in possession under the United States Bankruptcy Code, as amended, (the
“Code”) may have certain rights to assume or assign this Lease.  This Lease

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

23

--------------------------------------------------------------------------------


 

shall not be construed to give the trustee or debtor in possession any rights
greater than the minimum rights granted under the Code.

 

b.                                     Adequate Assurance. Landlord and Tenant
acknowledge that, pursuant to the Code, Landlord is entitled to adequate
assurances of future performance of the provisions of this Lease.  The parties
agree that the term “adequate assurance” shall include at least the following:

 

i.                                In order to assure Landlord that any proposed
assignee will have the resources with which to pay all Rent payable pursuant to
the provisions of this Lease, any proposed assignee must have, as demonstrated
to Landlord’s satisfaction, a net worth (as defined in accordance with generally
accepted accounting principles consistently applied) of not less than the net
worth of Tenant on the Effective Date (as hereinafter defined), increased by
seven percent (7%), compounded annually, for each year from the Effective Date
through the date of the proposed assignment.  It is understood and agreed that
the financial condition and resources of Tenant were a material inducement to
Landlord in entering into this Lease.

 

ii.                             Any proposed assignee must have been engaged in
the conduct of business for the five (5) years prior to any such proposed
assignment, which business does not violate the Use provisions under Section 4
above, and such proposed assignee shall continue to engage in the Permitted Use
under Section 4.  It is understood that Landlord’s asset will be substantially
impaired if the trustee in bankruptcy or any assignee of this Lease makes any
use of the Premises other than the Permitted Use.

 

c.                                       Assumption of Lease Obligations. Any
proposed assignee of this Lease must assume and agree to be personally bound by
the provisions of this Lease from and after the date of such assumption.

 

25.                        NOTICES.

 

a.                                      Addresses. All notices, demands and
requests by Landlord or Tenant shall be sent to the Notice Addresses set forth
in Section 1l, or to such other address as a party may specify by duly given
notice.

 

b.                                     Form; Delivery; Receipt. ALL NOTICES,
DEMANDS AND REQUESTS WHICH MAY BE GIVEN OR WHICH ARE REQUIRED TO BE GIVEN BY
EITHER PARTY TO THE OTHER MUST BE IN WRITING UNLESS OTHERWISE SPECIFIED.
Notices, demands or requests shall be deemed to have been properly given for all
purposes if (i) delivered against a written receipt of delivery, (ii) mailed by
express, registered or certified mail of the United States Postal Service,
return receipt requested, postage prepaid, or (iii) delivered to a nationally
recognized overnight courier service for next business day delivery to the
receiving party’s address as set forth above or (iv) delivered via telecopier or
facsimile transmission to the facsimile number listed above, with an original
counterpart of such communication sent concurrently as specified in subsection
(ii) or (iii) above and with written confirmation of receipt of transmission
provided.  Each such notice, demand or request shall be deemed to have been
received upon the earlier of the actual receipt or refusal by the addressee or
three (3) business days after deposit thereof at any main or branch United
States post office if sent in accordance with subsection (ii) above, and the
next business day after deposit thereof with the courier if sent pursuant to
subsection (iii) above.  As used in this Lease, a “business day” shall be any
day other than a Saturday, Sunday or National or State of North Carolina
holiday.

 

c.                                      Address Changes. The parties shall
notify the other of any change in address, which notification must be at least
fifteen (15) days in advance of it being effective.

 

d.                                     Notice by Legal Counsel. Notices may be
given on behalf of any party by such party’s legal counsel.

 

26.                                HOLDING OVER.  If Tenant holds over after the
Expiration Date or other termination of this Lease, such holding over shall not
be a renewal of this Lease but shall create a tenancy-at-sufferance. Tenant
shall continue to be bound by all of the terms and conditions of this Lease,
except that during such tenancy-at-sufferance Tenant shall pay to Landlord
(i) Base Rent at the rate equal to one hundred fifty percent (150%) of that
provided for as of the

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

24

--------------------------------------------------------------------------------


 

expiration or termination date, and (ii) any and all Operating Expenses and
other forms of Additional Rent payable under this Lease.  The increased Rent
during such holding over is intended to compensate Landlord partially for
losses, damages and expenses, including frustrating and delaying Landlord’s
ability to secure a replacement tenant. If Tenant holds over for more than ten
(10) days and Landlord loses a prospective tenant because Tenant fails to vacate
the Premises on the Expiration Date or any termination of the Lease after notice
to do so, then Tenant will be liable for such damages as Landlord can prove
because of Tenant’s wrongful failure to vacate.

 

27.                                OMITTED.

 

28.                                 RIGHT OF FIRST OFFER.  Provided Tenant is
not in default of this Lease, if Landlord decides to market for lease or
otherwise lease any available space in the Building, Landlord shall first offer
to lease such space to Tenant, and Landlord shall set forth, in writing, the
price at which it would lease the space to Tenant and the term for which it
would lease the space (collectively, the “First Offer Terms”).  The offer shall
be irrevocable for a period of ten (10) days after Tenant receives the offer. 
Upon expiration of the ten (10) day period, if Tenant has not accepted the
offer, Tenant shall be deemed to have waived its right to lease such space on
the First Offer Terms, and Landlord shall have the right to lease such space to
any third party, provided that the rental rate to a third party is not less than
ninety-five percent (95%) of the rental rate in the First Offer Terms set forth
in writing to Tenant (taking into account any free rent periods and/or tenant
improvement allowances) and the lease of such space to any third party is
otherwise for the same lease term.  Should Landlord receive an offer and decide
to accept an offer that is less than ninety-five percent (95%) of the rental
rate set forth in the First Offer Terms offered to Tenant (taking into account
any free rent periods and/or tenant improvement allowances) or otherwise not for
the same lease term, Landlord shall notify Tenant with a copy of the third party
offer, and Tenant shall have the right to lease such space on the same terms as
the third party’s offer by giving Landlord written notice of exercise of such
right within ten (10) days of receipt of notice of the third party’s offer. 
After expiration of the ten (10) day period, if Tenant shall not have accepted
the offer, Tenant shall be deemed to have waived its right to lease such space
on the terms of the third party’s offer, and Landlord shall have the right to
lease the space to the third party, subject to the above provisions.  For
purposes of this Section 28, it is understood and agreed that any offer need not
be in the form of a fully negotiated lease but may rather be in the form of a
letter of intent which addresses at a minimum, rental rate and the term of the
lease.  If Tenant exercises its option to lease, then the subject space and
First Offer Terms shall be promptly added to this Lease by an amendment and, to
the extent the First Offer Terms are not complete, then the remainder of the
terms shall be as provided in this Lease.

 

29.                                 RIGHT TO RENEW.  Tenant may, if not in
default, exercise its right to renew this Lease for one (1) three (3) year
renewal (“renewal term”) with at least six (6) months written notice prior to
the expiration of the initial Lease Term.  Lease will renew at the then fair
market value (“Market Rent”).  In the event that Landlord and Tenant cannot
agree as to the Market Rent for the renewal term within one (1) month after
Tenant’s exercise of the option to renew, then the option to renew shall become
null and void and the term of the Lease shall expire on the original Expiration
Date, unless Tenant delivers to Landlord a written objection to Landlord’s
determination of the Market Rent within five (5) business days after such one
(1) month period, in which event, within five (5) business days thereafter the
parties shall select a highly qualified and reputable real estate broker or
appraiser with at least ten years of experience in the relevant leasing market
(the “Arbiter”) to determine the fair market value for the renewal term. If
Landlord and Tenant are unable to agree on the Arbiter within such five
(5) business day period, the resident manager of the largest commercial real
estate brokerage house in the Raleigh-Durham metropolitan area will select the
Arbiter from a major brokerage house other than his or her own. The term
“largest” means the brokerage house with the largest dollar sales volume in the
preceding calendar year. The Arbiter shall be furnished copies of the final
Landlord’s offer of the Market Rent presented to Tenant and the final Tenant’s
offer of the Market Rent presented to Landlord, both as given prior to the
Arbiter’s appointment. The Arbiter, after conducting such investigation as he or
she deems appropriate, shall, within fifteen (15) days after being selected,
determine the Market Rent during the Renewal Term, not to be less than the
Tenant’s offer or the rent for the last lease year nor more than the Landlord’s
offer. So long as the Arbiter’s determination of Market Rent is not less than
the Tenant’s offer or the rent for the last lease year nor more than the
Landlord’s offer, the decision of the Arbiter shall be final and non-appealable.
The parties shall each pay one-half of the Arbiter’s fees.

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

25

--------------------------------------------------------------------------------

 

“Market Rent” shall mean the annual rental rate then being charged by similar
projects in the Raleigh-Durham metropolitan area for improved space (not
including the improvements made by Tenant) comparable to the Premises for leases
commencing on or about the time of the applicable renewal period, taking into
consideration use and location within the Building, the location, quality, age
and reputation of the Building, the definition of rentable area or net rentable
area, as the case may be, with respect to which such rental rates are computed,
comparative leasehold improvement, rental concessions and abatements, lease
assumptions or take-overs, moving expenses, the term of the lease under
consideration and the extent of services provided thereunder, applicable
distinctions between “gross” leases and “net” leases, base year figures for
escalation purposes, other adjustments (including, by way of example, indexes)
to base rental, and any other relevant term or condition in making such
evaluation.

 

30.                                 OPTION TO TERMINATE.  Provided Tenant is not
in default, Tenant has a one-time right to terminate the Lease as of
November 30, 2012 (“Early Termination Date”), conditioned upon Tenant giving
Landlord written notice no less than five (5) months prior to the Early
Termination Date and with the payment of all unamortized (a) third party out of
pocket construction costs for Landlord’s work set forth in the Workletter,
(b) moving allowance paid by Landlord pursuant to the Workletter and
(c) brokerage commission payable to the Brokers identified in Section 1m with
respect to this Lease, plus four (4) month’s of Base Rent at the then prevailing
rental rate (and if Tenant exercises such option to terminate during a period of
rental abatement, the rental rate for the first full month after such rental
abatement period shall be used to calculate the amount to be paid by Tenant);
provided that in order for the exercise of the option to terminate to be valid,
Tenant must pay such amounts to Landlord at the time that it exercises this
option to terminate.  If Tenant fails to timely give notice, Tenant will be
deemed to have waived its right to terminate under this Paragraph.  For purposes
of determining the amounts in clause (a) through (c) above of this Section 30
shall be amortized on a straight-line basis for the Term of the Lease, not
including the renewal term.  Upon written request from Tenant and once all of
the costs included in said clauses (a) through (c) are determinable, Landlord
shall, promptly provide Tenant with the total of such costs in reasonable
detail, including any back up documentation reasonably requested by Tenant to
verify the same.

 

31.  BROKER’S COMMISSIONS.

 

a.                                      Brokers. Each party represents and
warrants to the other that it has not dealt with any real estate broker, finder
or other person with respect to this Lease in any manner, except the Brokers
identified in Section 1m.

 

b.                                     Landlord’s Obligation. Landlord shall pay
any commissions or fees that are payable to Coldwell Banker Trademark Commercial
with respect to this Lease pursuant to Landlord’s separate agreement with
Coldwell Banker Trademark Commercial, which broker shall pay the brokerage
commission due to Jones Lang LaSalle — Carolinas, LLC pursuant to a separate
agreement.

 

c.                                      Indemnity. Each party shall indemnify
and hold the other party harmless from any and all damages resulting from claims
that may be asserted against the other party by any other broker, finder or
other person (including, without limitation, any substitute or replacement
broker claiming to have been engaged by indemnifying party in the future),
claiming to have dealt with the indemnifying party in connection with this Lease
or any amendment or extension hereto, or which may result in Tenant leasing
other or enlarged space from Landlord. The provisions of this Section shall
survive the termination of this Lease.

 

32.                                 MISCELLANEOUS.

 

a.                                       No Agency. Tenant is not, may not
become, and shall never represent itself to be an agent of Landlord, and Tenant
acknowledges that Landlord’s title to the Building is paramount, and that it can
do nothing to affect or impair Landlord’s title.

 

b.                                       Force Majeure. The term “force majeure”
means:  to the extent beyond Landlord’s reasonable control, fire, flood, extreme
weather, labor disputes, strike or lock-out, riot, government interference
(including regulation, appropriation or rationing), unusual delay in
governmental permitting, unusual delay in deliveries or unavailability of
materials, unavoidable casualties, Act of God, or other causes beyond the
Landlord’s reasonable control.  Anything to the contrary contained in this Lease
notwithstanding, force majeure shall not apply to any monetary obligations
except in regard to the method of delivery provided that such delivery is
promptly thereafter made.

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

26

--------------------------------------------------------------------------------


 

c.                                       Building Standard Improvements. The
term “Building Standard Improvements” and “building standard” shall mean the
standards for normal construction of general office space within the Building as
reasonably specified by Landlord, including design and construction standards,
electrical load factors, materials, fixtures and finishes, and shall include
Landlord’s work set forth in the Workletter.

 

d.                                      Limitation on Damages. Notwithstanding
any other provisions in this Lease, neither party shall be liable to the other
for any special, consequential, incidental or punitive damages, provided that
Tenant shall be liable to Landlord for consequential damages to the extent
Tenant breaches the provisions of the last sentence of Section 26.

 

e.                                       Satisfaction of Judgments Against
Landlord. If Landlord, or its employees, officers, directors, stockholders or
partners are ordered to pay Tenant a money judgment because of Landlord’s
default under this Lease, said money judgment may only be enforced against and
satisfied out of: (i) Landlord’s interest in the Building in which the Premises
are located including the rental income and proceeds from sale; (ii) the rents,
income and proceeds of the Building, and (iii) any insurance or condemnation
proceeds received because of damage or condemnation to, or of, said Building
that are available for use by Landlord.  No other assets of Landlord or said
other parties exculpated by the preceding sentence shall be liable for, or
subject to, any such money judgment.

 

f.                                         Interest. Should either party fail to
pay any amount due to the other by the date such amount is due (whether Base
Rent, Additional Rent, or any other payment obligation), then the amount due
shall begin accruing interest at the rate of the prime rate as quoted from time
to time in the Wall Street Journal plus four percent (4%), per annum, compounded
yearly, or the highest permissible rate under applicable usury law, whichever is
less, until paid.

 

g.                                      Legal Costs. Should either party prevail
in any legal proceedings against the other for breach of any provision in this
Lease, then the breaching party shall be liable for the costs and expenses of
the non-breaching party, including its reasonable attorneys’ fees (at all
tribunal levels).

 

h.                                      Sale of Premises or Building. Landlord
may sell the Premises or the Building without affecting the obligations of
Tenant hereunder; upon the sale of the Premises or the Building, Landlord shall
be relieved of all responsibility for the Premises under the Lease accruing
after such sale and shall be released from any liability thereafter accruing
under this Lease for those matters arising from and after the date of sale so
long as the buyer agrees to assume all obligations of Landlord under this Lease
accruing from that point forward.

 

i.                                          Time of the Essence. Time is of the
essence in the performance of all obligations under the terms of this Lease.

 

j.                                          Transfer of Security Deposit. If any
Security Deposit or prepaid Rent has been paid by Tenant, Landlord shall
transfer the Security Deposit or prepaid Rent to Landlord’s successor and, upon
such transfer, Landlord shall be released from any liability for return of the
Security Deposit or prepaid Rent.

 

k.                                       Tender of Premises. The delivery of a
key or other such tender of possession of the Premises to Landlord or to an
employee of Landlord shall not operate as a termination of this Lease or a
surrender of the Premises unless requested in writing by Landlord.

 

l.                                          Tenant’s Financial Statements. Upon
request of Landlord, but no more often than twice a year, Tenant agrees to
furnish to Landlord copies of Tenant’s most recent annual, quarterly and monthly
financial statements, audited if available. The financial statements shall be
prepared in accordance with generally accepted accounting principles,
consistently applied. The financial statements shall include a balance sheet and
a statement of profit and loss. Landlord may deliver the financial statements to
any prospective or existing mortgagee or purchaser of the Building.

 

m.                                    Recordation. This Lease may not be
recorded without Landlord’s prior written consent.  The parties agree to execute
and allow Tenant to record a memorandum of lease in form reasonably acceptable
to the parties; provided that the memorandum shall not contain any reference to
the rental amounts or rent abatements set forth herein; provided further that
upon

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

27

--------------------------------------------------------------------------------


 

the expiration or earlier termination of this Lease, Tenant shall execute a
memorandum of termination of lease to be recorded.

 

n.                                      Severability. If any clause or provision
of this Lease is illegal, invalid or unenforceable under present or future laws,
the remainder of this Lease shall not be affected thereby, and in lieu of each
clause or provision of this Lease which is illegal, invalid or unenforceable,
there shall be added as a part of this Lease a clause or provision as nearly
identical to the said clause or provision as may be legal, valid and
enforceable.

 

o.                                      Binding Effect. This Lease shall be
binding upon and inure to the benefit of the respective parties hereto, and upon
their heirs, executors, successors and assigns.

 

p.                                      Entire Agreement. This Lease supersedes
and cancels all prior negotiations between the parties with respect to the
subject matter hereof, and no changes shall be effective unless in writing
signed by both parties. Tenant acknowledges and agrees that it has not relied
upon any statements, representations, agreements or warranties except those
expressed in this Lease, and that this Lease contains the entire agreement of
the parties hereto with respect to the subject matter hereof.

 

q.                                      Good Standing. If requested by Landlord,
Tenant shall furnish appropriate legal documentation evidencing the valid
existence in good standing of Tenant, and the authority of any person signing
this Lease to act for the Tenant.  If Tenant signs as a corporation, Tenant does
hereby covenant and warrant that Tenant is a duly authorized and existing
corporation, that Tenant shall by the Commencement Date be qualified to do
business in the State in which the Premises are located, that the corporation
has a full right and authority to enter into this Lease and that each of the
persons signing on behalf of the corporation is authorized to do so.

 

r.                                         Terminology. The singular shall
include the plural, and the masculine, feminine or neuter includes the other.

 

s.                                       Headings. Headings of sections are for
convenience only and shall not be considered in construing the meaning of the
contents of such section.

 

t.                                         Choice of Law. This Lease shall be
interpreted and enforced in accordance with the laws of the State in which the
Premises are located.

 

u.                                      Effective Date. The submission of this
Lease to Tenant for review does not constitute a reservation of or option for
the Premises, and this Lease shall become effective as a contract only upon the
execution and delivery by both Landlord and Tenant. The date of execution shall
be entered on the top of the first page of this Lease by Landlord, and shall be
the date on which the last party signed the Lease, or as otherwise may be
specifically agreed by both parties.  Such date, once inserted, shall be
established as the final day of ratification by all parties to this Lease, and
shall be the date for use throughout this Lease as the “Effective Date”.

 

v.                                      Omitted.

 

w.                                    Joint and Several.  If Tenant comprises
more than one person, corporation, partnership or other entity, the liability
hereunder of all such persons, corporations, partnerships or other entities
shall be joint and several.

 

x.                                        No Construction Against Preparer.  No
provision of this Lease shall be construed against or interpreted to the
disadvantage of any party by any court or other governmental or judicial
authority by reason of such party’s having or being deemed to have prepared or
imposed such provision.

 

y.                                      Reasonableness. Anything to the contrary
contained in this Lease notwithstanding, where either party is authorized to and
does expend costs and expenses on behalf of the other, the same shall be in
reasonable amounts.

 

z.                                        Patriot Act.  Each of Landlord and
Tenant, each as to itself, hereby represents its compliance with all applicable
anti-money laundering laws, including, without limitation the USA Patriot Act,
and the laws administered by the United States Treasury Department’s Office of
Foreign Assets Control, including without limitation, Executive Order 13224
(“Executive Order”).  Each of Landlord and Tenant further represents (i) that it
is not, and it is not owned or controlled directly or indirectly by any person
or entity, on the SDN List published by the United States

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

28

--------------------------------------------------------------------------------


 

Treasury Departments’ Office of Foreign Assets Control, and (ii) that it is not
a person otherwise identified by government or legal authority as a person with
whom a U.S. Person is prohibited from transacting business.  As of the date
hereof, a list of such designations and the text of the Executive Order are
published under the internet website address
www.ustreas.gov/offices/enforcement/ofac.

 

33.                                SPECIAL CONDITIONS.  The following special
conditions, if any, shall apply, and where in conflict with earlier provisions
in this Lease shall control:

 

“None”

 

34.                                ADDENDA AND EXHIBITS.  If any addenda are
noted below, such addenda are incorporated herein and made a part of this Lease.

 

a.                                      Lease Addendum Number One – Workletter

b.                                     Lease Addendum Number Two – Operating
Expense Pass Throughs

c.                                      Exhibit A – Premises

d.                                     Exhibit B – Rules and Regulations

e.                                      Exhibit C – Commencement Agreement

f.                                       Exhibit D – Insurance Certificate

g.                                     Exhibit E - Liens and Encumbrances

h.                                    Exhibit F - Temporary Space and Additional
Landlord’s Work

i.                                        Exhibit G - Parapet Sign

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY

SIGNATURE BLOCKS ON NEXT PAGE]

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this lease in four
originals, all as of the day and year first above written.

 

 

TENANT:

 

 

QUIXOTE TRANSPORTATION TECHNOLOGIES, INC.,

a Delaware corporation

 

By:

/s/ Joan R. Riley

 

Name:

Joan R. Riley

 

Title:

Vice President

 

 

 

 

Date:

 

 

 

Attest:

 

 

Joan R. Riley

 

                  Secretary

 

 

 

 

 

Affix Corporate Seal:

 

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

30

--------------------------------------------------------------------------------


 

LANDLORD:

 

A & G/Slater Road, Inc.

a North Carolina corporation

 

By:

/s/ Stephen M. Weiandt

 

Name:

Stephen M. Weiandt

 

Title:

Rental Business Manager

 

 

 

 

Date:

July 31, 2009

 

 

 

Attest:

 

 

 

 

 

 

 

                 Secretary

 

 

 

 

 

Affix Corporate Seal:

 

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

31

--------------------------------------------------------------------------------


 

Corporate Resolution

 

The undersigned hereby represent that the following is a complete and exact copy
of Resolutions adopted by Tenant’s Board of Directors on July 14, 2009:

 

WHEREAS,  Quixote Transportation Technologies, Inc. (the “Corporation”) wants to
lease space from A & G/Slater Road, Inc.; and

 

WHEREAS, duly authorized personnel of the Corporation have negotiated the terms
and conditions of the lease of space, as set forth in a written lease; and

 

WHEREAS, the Corporation’s board of directors has considered the lease of space
and reviewed the written lease and believe that it is in the best interest of
the Corporation to enter the lease for space; and

 

NOW THEREFORE, BE IT RESOLVED, that the Board of Directors hereby approves the
written lease in the form presented to the Board of Directors on the date that
these resolutions are adopted and hereby authorizes, the Chairman of the Board
or the President or any Vice President and the Secretary or any Assistant
Secretary to sign and delivery the lease in substantially the same form as
presented; and

 

BE IT FURTHER RESOLVED that the officers of Corporation are hereby authorized
and empowered to take any additional action as may be necessary or appropriate
to carry out the intent of these resolutions.

 

 

This the 15th day of July, 2009.

 

 

 

 

 

 

By:

Joan R. Riley

 

                                             Secretary

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

32

--------------------------------------------------------------------------------


 


LEASE ADDENDUM NUMBER ONE


 

Landlord agrees to make the following Building Standard Improvements at its own
cost and expense:

 

1)              Have the carpet professionally cleaned.  In the event areas of
the carpet need to be repaired or replaced, Landlord will repair or patch at its
cost.

2)              Repaint the Premises in the areas to be mutually reasonably
agreed upon by Landlord and Tenant.

3)              Install VCT flooring in the lab area as shown on Exhibit F.

4)              If needed employ a plumber to install a drain line to allow
runoff of condensation from Tenant’s supplemental HVAC unit in the server room
at the Premises; provided that the Tenant uses the prior server room shown on
the attached Exhibit F as its server room.

5)              Spruce up the landscaping back to the level when the Building
was fully occupied and had more regular scheduled visits from the landscapers;
provided that Landlord shall have until forty-five (45) days after Tenant opens
for business to complete such and shall not be obligated to spend more than
$4.000.00 in the aggregate prior to such date sprucing up the landscaping.

6)              Provided Tenant is then not in default of the Lease beyond any
applicable notice and cure period, Landlord will provide Tenant a moving
allowance of up to twenty thousand dollars ($20,000.00) (“moving allowance”). 
Landlord will pay the allowance directly to Tenant within thirty (30) days after
Tenant opens for business, provides Landlord with a paid invoice from its mover
and commences paying rent and the amount shall equal the actual costs incurred
by Tenant with Tenant’s mover, not to exceed $20,000.00.  In the event of a
default by Tenant, in addition to all other rights and remedies of Landlord
herein, Tenant shall pay to Landlord the unamortized portion of such moving
allowance paid by Landlord based on a straight line amortization over the Lease
Term.

7)              A wall will be constructed in the office indicated in Exhibit F,
dividing the office into two offices.

 

 

 

TT

 

 

 

 

 

INITIALS

 

 

 

 

 

LL

 

1

--------------------------------------------------------------------------------


 

LEASE ADDENDUM NUMBER TWO [BASE YEAR calendar year]

 

ADDITIONAL RENT - OPERATING EXPENSE PASS THROUGHS. For the calendar year
commencing on 2011 and for each calendar year thereafter, Tenant shall pay to
Landlord, as Additional Rent, Tenant’s Proportionate Share of any increase in
Operating Expenses (as hereinafter defined) incurred by Landlord’s operation or
maintenance of the Building above the Operating Expenses Landlord incurred
during the Base Year (as hereinafter defined).

 

For purposes of calculating Tenant’s Proportionate Share of real and personal
property taxes included in Operating Expenses, Landlord shall use the Base Year
or the year in which the Building and improvements are completed and are fully
assessed, whichever shall be later.  Tenant’s Proportionate Share shall be
calculated by dividing the approximately 10,000 rentable square feet of the
Premises by the approximately 29,311 net rentable square feet of the Building,
which equals 34%.  If during any calendar year the occupancy of the rentable
area of the Building is less than 95% full, then Operating Expenses (as
hereinafter defined) that are affected by occupancy will be adjusted for such
calendar year at a rate of 95% occupancy.

 

For the calendar year commencing on January 1, 2011 and for each calendar year
thereafter during the Term, Landlord shall reasonably estimate the amount the
Operating Expenses shall increase for such calendar year above the Operating
Expenses incurred during the Base Year.  Landlord shall send to Tenant a written
statement of the amount of Tenant’s Proportionate Share of any estimated
increase in Operating Expenses and Tenant shall pay to Landlord, on the first
day of each month during such calendar year, one-twelfth (1/12th) of Tenant’s
Proportionate Share of such increase in Operating Expenses, provided that the
first payment shall not be due until at least five (5) business days after such
notice from Landlord to Tenant.  Within one hundred and eighty (180) days after
the end of each calendar year or as soon as possible thereafter, Landlord shall
send a copy of the Annual Statement to Tenant.  Pursuant to the Annual
Statement, Tenant shall pay to Landlord Additional Rent as owed or Landlord
shall deduct the same from Tenant’s Rent payments next due until satisfied if
Landlord owes Tenant a credit (with any balance at the end of the Term being
paid to Tenant within thirty (30) days after the end of the Term). After the
Expiration Date, Landlord shall send Tenant the final Annual Statement for the
Term, and Tenant shall pay to Landlord Additional Rent as owed or if Landlord
owes Tenant a credit, then Landlord shall pay Tenant a refund promptly. If there
is a decrease in Operating Expenses in any subsequent year below Operating
Expenses for the Base Year then no additional rent shall be due on account of
Operating Expenses, but Tenant shall not be entitled to any credit, refund or
other payment that would reduce the amount of other additional rent or Base Rent
owed. If this Lease commences or expires or terminates on a day other than
December 31, then Additional Rent shall be prorated on a 365-day calendar year
(or 366 if a leap year). All payments or adjustments for Additional Rent shall
be made within thirty (30) days after the applicable Statement is sent to
Tenant.

 

The term “Base Year” shall mean the twelve month period beginning on the
January 1, 2010 and ending on December 31, 2010.

 

The term “Operating Expenses” shall mean all direct costs incurred by Landlord
in the provision of services to tenants and in the operation, repair and
maintenance of the Building and Common Areas as determined by generally accepted
accounting principles, including, but not limited to ad valorem real and
personal property taxes, amortization of capital improvements that reduce
Operating Expenses (reasonably amortized over their useful life and not to
exceed the amount of such reduction in any calendar year of part thereof during
the Term), hazard and liability insurance premiums, utilities, heat, air
conditioning, janitorial service, labor, materials, supplies, equipment and
tools, permits, licenses, inspection fees, management fees (not to exceed a
commercially reasonable fee), and common area expenses; provided, however, the
term “Operating Expenses” shall not include any capital expenditures except as
provided above, depreciation on the Building or equipment therein, interest,
executive salaries, real estate brokers’ commissions or other costs incurred in
leasing or in procuring or attempting to procure or retain tenants, or other
expenses that do not relate to the operation of the Building. The annual
statement of Operating Expenses shall be accounted for and reported in
accordance with generally accepted accounting principles and otherwise in
reasonable detail (the “Annual Statement”).

 

Landlord shall cap Controllable Operating Expenses at a five percent (5%)
maximum increase each year on a cumulative basis.  “Controllable Operating
Expenses” as used herein shall mean all Operating Expenses except ad valorem
real and personal property taxes,

 

--------------------------------------------------------------------------------


 

insurance premiums, utilities, inspection fees for inspections required by
governing bodies having jurisdiction over the building and property, and snow
and ice removal.  Landlord shall make reasonable efforts to minimize Operating
Expenses including appealing taxes when reasonable.  Notwithstanding the year
for which any such taxes are levied, in the case of taxes which may be paid in
installments, the minimum installment, plus any interest payable thereon, so
payable during a calendar year shall be included in taxes for that year. If
there shall be any refund of any Operating Expenses at any time during or after
the Term for any Operating Expenses incurred during the Term, Tenant shall be
entitled to it pro rata share of the refund, after Landlord deducts from the
refund Landlord’s reasonable pro rata costs and expenses in obtaining the same,
and Landlord shall promptly pay Tenant the same.

 

Tenant and its designees shall have the right to inspect, at reasonable times
and in a reasonable manner, during the ninety (90) day period following the
delivery of Landlord’s Annual Statement, such of Landlord’s books of account and
records as pertain to and contain information concerning such costs and expenses
in order to verify the amounts thereof, which books and records Landlord agrees
to keep or cause to be kept in accordance with reasonable accounting principles
(which can be on a cash basis as opposed to an accrual basis) for a long enough
period of time after each calendar year to allow for the review provided for in
this paragraph. Tenant’s failure to exercise its rights hereunder within said
ninety (90) day period shall be deemed a waiver of its right to inspect or
contest the method, accuracy or amount of the applicable Annual Statement. In
the event of any undisputed error, Landlord shall make a correcting payment in
full to Tenant within thirty (30) days after the determination of the amount of
such error. In the event of any errors on the part of Landlord which Landlord
agrees (or it is determined as provided below) were errors in excess of five
percent (5%) of Tenant’s actual operating expense liability for any calendar
year, Landlord will also reimburse Tenant for all reasonable costs of an audit
reasonably incurred by Tenant within the above thirty (30) day period. If within
the period aforesaid, Tenant provides Landlord with its notice disputing the
correctness of the statement, and if such dispute shall have not been settled by
agreement, Tenant shall be entitled to pursue all rights and remedies at law. 
Any payment made pursuant to this Lease Addendum Number Two shall be made
without prejudice to any right of the Tenant to dispute any items as billed
pursuant to the provisions hereof.

 

--------------------------------------------------------------------------------
